 278321 NLRB No. 43DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On July 20, 1994, Administrative Law Judge Lowell M. Goerlichissued the attached decision. The Respondents filed exceptions and
a supporting brief, the General Counsel filed cross-exceptions and a
supporting brief, and the Respondents filed an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2We find no merit in the Respondents' procedural objections tothe General Counsel's cross-exceptions and brief.3We find no merit in Respondent Jack Manno's exception to thejudge's denial of his motion to dismiss him individually from the
complaint in Case 15±CA±12170, which involves the unlawful main-
tenance of portions of a state court lawsuit. We agree with the judge
that it is appropriate to include Manno as an individual respondent
in that case in order to avoid frustrating the remedial purposes of
the Act. In this context, it is not necessary to determine whether Jack
Manno is an alter ego of Respondent Manno Electric, Inc.Member Cohen concludes that Respondent Jack Manno actedjointly with Respondent Manno Electric in filing and maintaining the
lawsuit. Accordingly, each is responsible for the acts of the other,
and each can be subjected to a remedial order.4The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.5Member Cohen agrees with his colleagues that pars. 2 and 6 ofthe Respondents' lawsuit are preempted by the NLRA. These para-
graphs relate to the protected activity of employee access to Board
processes. Concededly, the paragraphs allege that the use of Board
processes was malicious, and it may well be that a malicious use
of Board processes is not protected. However, there is no evidence
to support the allegation of malice. Accordingly, Member Cohen
agrees that these paragraphs are preempted.Similarly, pars. 5 and 7 of the complaint relate to arguably pro-tected activity, and there is no evidence of malice. Accordingly,
Member Cohen agrees that these paragraphs are preempted within
the meaning of fn. 5 of Bill Johnson's Restaurants v. NLRB, 461U.S. 731 (1983).In view of the above, Member Cohen does not pass on whetherthese paragraphs have an ``unlawful objective'' within the meaning
of fn. 5.6We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).7See §100.670 of the Board's Rules and Regulations. We empha-
size that we are deciding a due-process claim with respect to theconduct of the unfair labor practice hearing, not a handicap discrimi-
nation claim under §§100.601±100.670 of the Board's Rules, which

implement the protective statutes upon which the Respondents rely
in their motion. We note, however, that neither the Rules nor the
enabling legislation specifically require the Agency to make an unso-
licited offer of the kind of special hearing enhancement device de-
scribed by the Respondents in order to accommodate a general claim
of impaired hearing.8In this section of our decision, any singular reference to ``Re-spondent'' means Respondent Manno Electric.9Unless otherwise indicated, all dates are 1992.10In the Respondents' answering brief to the General Counsel'scross-exceptions, they argue for the first time that these union mem-Manno Electric, Inc. and Jack Manno Sr. andInternational Brotherhood of Electrical Work-
ers, Local Union 995, AFL±CIO. Cases 15±CA±11891, 15±CA±11891±2, 15±CA±11922, 15±CA±
11951±1, 15±CA±11952±2, 15±CA±11997±1, 15±
CA±11997±2, 15±CA±12170, and 15±CA±12245May 22, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThis case involves alleged violations of Section8(a)(1), (3), and (4) of the Act by the Respondents
during a union organizing campaign.1The Board hasconsidered the judge's decision and the record in light
of the exceptions and briefs2and has decided to affirmthe judge's rulings,3findings,4and conclusions,5ex-cept as discussed below, and to adopt his rec-ommended Order as modified and set forth in fullbelow.61. The Respondents have filed a motion for a newtrial, alleging that discrimination within the meaning of
the Americans with Disabilities Act, 42 U.S.C. §12101

et seq., and the Rehabilitation Act of 1973, 29 U.S.C.
§791, et seq., resulted in a prejudicial denial of due

process. Specifically, the Respondents contend that the
judge failed to provide, or offer to provide, special au-
ditory enhancement devices to Jack Manno Sr., presi-
dent of Manno Electric. Without such a device, Manno
allegedly could not understand witness testimony and
could not provide necessary assistance to counsel.We find no merit in the Respondents' argument. Al-though the Respondents' counsel informed the judge
that Jack Manno had a hearing problem, he made no
request for special auditory enhancement equipment
before or during the hearing, which entailed 9 days of
testimony in a 38-day period. Jack Manno wore a
hearing aid on each ear throughout the proceeding. On
several occasions, the judge instructed witnesses to
speak more loudly. There is no evidence of contem-
poraneous complaints that such instructions did not
reasonably accommodate Jack Manno's hearing prob-
lems. The Respondents did not even mention Jack
Manno's alleged inability to assist counsel in their
posthearing brief to the judge. They also did not file
any timely formal claim of discrimination on the basis
of Jack Manno's disability.7Based on the foregoing,we find that the Respondents have failed to prove prej-
udicial denial of due process during the hearing. We
therefore deny the motion for new trial.2. The General Counsel excepts to the judge's fail-ure to find that Respondent Manno Electric8violatedSection 8(a)(3) and (1) of the Act by assigning union
members Bonnette and Clary to certain jobsites and by
subsequently discharging them. For the reasons dis-
cussed below, we find merit in these exceptions.In July 1992,9the Respondent hired five individuals,including Bonnette and Clary, who were members of
the Union.10It assigned them to several different 279MANNO ELECTRICbers were not employees within the meaning of Sec. 2(3) of the Actbecause they sought employment with a nonunion employer pursuant
to the Union's ``salting'' policy. The Respondents rely on the opin-
ion of the Eighth Circuit in Town & Country Electric v. NLRB, 34F.3d 625 (1994). In the absence of timely filed exceptions, the Re-
spondents have not timely raised the employee status issue before
us. Furthermore, we note that the Supreme Court reversed the circuit
court's opinion and held, in accordance with Board law, that union
organizers who applied for jobs with nonunion companies qualified
as ``employees'' within the meaning of Sec. 2(3) of the Act. NLRBv. Town & Country Electric, 116 S.Ct. 450 (1995).11While discussing the layoffs on August 17, Jack Manno had ac-knowledged that Bonnette and Clary were ``very good workers.''jobsites in the Baton Rouge area. An August 6 letterfrom the Union to the Respondent identified the five
employees as the Union's organizing committee. At
that time, only Bonnette worked exclusively at the Re-
spondent's Contempo Casuals jobsite. He was the
leadman there.As fully described in the judge's decision, the Re-spondent's officials reacted to the commencement of
organizing activities on August 6 by committing sev-
eral violations of Section 8(a)(1) of the Act in the next
few days. These unfair labor practices included
overbroad restrictions on solicitation activities and on
talking with employee union organizers. Employees
were expressly warned that failure to abide by these
restrictions would result in discharge. By August 14,
the Respondent had assigned four of the five unioncommittee members to work exclusively at the
Contempo Casuals jobsite, where work was near com-
pletion. Then, between August 15 and 17, the Re-
spondent discriminatorily laid off all five employees.
In discussing these layoffs with Bonnette and Clary,
President Jack Manno unlawfully cautioned that their
future employment would be conditioned on his receipt
of written assurance that they would not engage in or-
ganizing activities during the day.In late September, the Respondent recalleddiscriminatees Bonnette, Clary, and Grayson. In the
period between the layoffs and the recalls, it had hired
four new mechanics. It unlawfully refused to hire any
applicants who were known union members. On Sep-
tember 29, Jack Manno assigned mechanic Clary and
apprentice Grayson to join leadman Ernie Harper and
helper Malcolm Cassels at the Louisiana Express job-
site, which was not far from Baton Rouge. Manno as-
signed Bonnette to work at the Baldwin Motors jobsite
in Covington, Louisiana. This jobsite was approxi-
mately 60 miles from Baton Rouge. At the same time,
the Respondent reassigned mechanic Danny LaLonde
to its Circuit City job in the Baton Rouge area.Bonnette testified that, upon reporting to Covington,he found little to do in a job which was near comple-
tion. He said that leadman Dwight Lane told him ``I
really don't even know why they sent you here ...

I barely got enough work to keep these guys busy.''
Bonnette asked Lane to have Jack Manno call him thatevening about whether Bonnette could ride to and fromBaton Rouge with Lane in the company truck.Lane admitted that he had provided rides to otherManno employees who lived in the Baton Rouge area
and had worked at the Covington jobsite. He also ad-
mitted relaying Bonnette's request to Jack Manno.
Lane testified that there was sufficient ``punchlis''
work for a mechanic in finishing the Baldwin Motors
job. Local area employee Larry Flot also testified that
there was ``plenty to do.''Manno did not call Bonnette on September 29. Thenext day, Bonnette again believed that he had little
work to do. He repeated his request for Lane to have
Manno call him, adding ``This sending me to a job
that's finished and letting me not ride with you ...

I think they're screwing with me ... just because I'm

a union guy.'' Lane delivered the message, but Manno
still did not call Bonnette.In the morning of October 1, Bonnette went to theRespondent's Baton Rouge office instead of the Cov-
ington jobsite. Bonnette told General Superintendent
Ebey that he was being sent to a job where there was
nothing to do and he complained about not getting to
ride in the van. Ebey replied that there was work to
do. Bonnette answered that he was going on an ``un-
fair labor practice strike.''Bonnette tried to reach President Jack Manno byphone later that morning. He spoke instead to General
Manager Jay Manno, Jack Manno's son. Jay Manno
asked why Bonnette had not reported to the Covington
job. Bonnette explained that he had come to the shop
to speak with Ebey and that he told Ebey he was going
on an unfair labor practice strike. Jay Manno told
Bonnette that he was fired because he ``didn't report
to work and went on strike.'' Bonnette's separation no-
tice stated that Bonnette had ``failed to report to work
at the prescribed time.''The Respondent had approximately 30 mechanicsworking at various jobsites in the Baton Rouge area.
It hired a new mechanic and assigned him to work at
a Baton Rouge jobsite on October 1. After Bonnette
failed to report to Covington on that day, Manno chose
to call leadman Harper at the Louisiana Express jobsite
about a replacement for Bonnette, who was a journey-
man mechanic. Union member Clary was the only me-
chanic at the Louisiana Express jobsite, and union
member Grayson was the only apprentice working
there. The Respondent's officials knew that Bonnette
and Grayson had engaged in informational picketing
during nonworking time since their recall.Manno picked Clary for reassignment to the Coving-ton job, allegedly because Leadman Harper was dissat-
isfied with Clary's work.11Clary did not have his own 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12The Board has traditionally described the General Counsel'sburden of demonstrating discriminatory motivation as one of estab-
lishing a prima facie case. Wright Line, 251 NLRB 1083, 1089(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S.
989 (1982). The D.C. Circuit has suggested that in light of Officeof Workers' Compensation Programs v. Greenwich Collieries, 114S.Ct. 2551, 2557±2558 (1994) (the General Counsel's burden of
proof is a burden of persuasion, not merely of production), ``it will
no longer be appropriate to term the General Counsel's burden that
of mounting a prima facie case; his burden is to persuade the Board
that the employer acted out of antiunion animus.'' Southwest Mer-chandising Corp. v. NLRB, No. 93-1859, slip op. 9 fn. 9 (May 12,1995). This change in phraseology does not represent a substantive
change in the Wright Line test. Under that test, the Board has alwaysfirst required the General Counsel to persuade that antiunion senti-
ment was a substantial or motivating factor in the challenged em-ployer decision. The burden of persuasion then shifts to the em-
ployer to prove its affirmative defense that it would have taken the
same action even if the employees had not engaged in protected ac-
tivity. Office of Workers' Compensation Programs v. GreenwichCollieries, supra at 2258.13In light of the postlayoff hiring of mechanics, we reject the Re-spondent's claim that it recalled the three discriminatees ``when
work became available.''transportation, but Jack Manno gave him permission toride with Lane in the company van. Clary only worked
at the Covington jobsite on October 2. Upon his return
to the Respondent's office in Baton Rouge, Manno
told Clary that the only available work was in
Metairie, a northern suburb of New Orleans, approxi-
mately 80 miles from Baton Rouge. Manno testified
that leadman Lane had complained about Clary's work
at Covington.Clary told Manno that he lacked transportation, butthat he would go to New Orleans if the Respondent
could provide the transportation. Manno told Clary that
``he couldn't do that.'' He also refused Clary's request
to be assigned to a closer jobsite. Clary then asked to
be laid off. Instead, Clary received a notice that he was
a ``voluntary quit'' because he had ``refused suitable
work.''The Respondent employs a separate work force inthe New Orleans area. Jack Manno admitted that the
Respondent's standard policy was not to require em-
ployees from the Baton Rouge area to commute to
New Orleans. In his words, ``they hardly ever work
New Orleans out of Baton Rouge.'' He further admit-
ted that the Respondent would routinely send only one
person from Baton Rouge to jobs in smaller, distant
towns like Covington and would attempt to hire the re-
mainder of its work force locally. Other than leadman
Dwight Lane, Bonnette and Clary were the only Baton
Rouge area employees assigned to work at the Baldwin
Motors jobsite in Covington from Tuesday, September
29 through Friday, October 2. The Respondent did not
assign anyone to replace Clary after the latter date. On
Monday, October 5, Clary's reporting date for the New
Orleans assignment, the Respondent hired an appren-
tice and assigned him to work at a Baton Rouge job-
site.The judge summarily concluded that the GeneralCounsel did not establish a prima facie case in support
of allegations that the serial assignment of Bonnette
and Clary to the Covington jobsite and the attempted
assignment of Clary to the New Orleans area jobsite
violated Section 8(a)(3). We disagree.12The Respondent's antecedent unfair labor practices,most notably including its unlawful layoff of Bonnette,
Clary, and three other known union organizers, clearly
establish its animus towards the Union generally and
towards Bonnette and Clary specifically. Furthermore,
prior to the layoffs, the Respondent tried to minimize
contacts between known union members and other em-
ployees working at various jobsites in the Baton Rouge
area. It unlawfully restricted solicitations by and con-
versations with prounion employees. In addition, dur-
ing the week prior to the unlawful layoff, it clustered
all but one of the five known union activists at a sin-
gle, nearly finished jobsite. This assignment pattern, al-
though not alleged to be unlawful, is relevant to our
examination of the Respondent's motivation for assign-
ments made to Bonnette and Clary after their recall.When, in an admitted attempt to induce withdrawalof unfair labor practice charges,13the Respondent didrecall Bonnette, Clary, and Grayson in late September,
Jack Manno assigned the latter two to a single, small
Baton Rouge jobsite. He assigned Bonnette to the
nearly complete Covington job, where nonlead em-
ployees from the Baton Rouge area did not regularly
work and where no such employees currently worked.
Manno made this assignment in spite of the undisputed
availability of mechanic's work at Baton Rouge area
jobsites. Furthermore, he ignored Bonnette's inquiries,
transmitted by leadman Lane, about permitting
Bonnette to ride to and from work with Lane in the
company van, even though other Baton Rouge area
employees temporarily assigned to the Covington job(including Clary) enjoyed this privilege.After Bonnette's termination, Jack Manno chose toselect a replacement from the one jobsite where known
union activists were working. In fact, Clary was the
only journeyman electrical mechanic (Bonnette's job
classification) at that site. Upon his recall to work
there, he had picketed in contravention of Jack
Manno's unlawful admonition about foregoing organiz-
ing activities as a condition of further employment. Fi-
nally, after Clary had worked only 1 day at Covington,
Jack Manno attempted to assign him to a job in the
New Orleans suburbs, where Baton Rouge-based em-
ployees ``hardly ever'' worked, even though work was
available on the same day in Baton Rouge for a newly
hired apprentice.We find that with the evidence summarized abovethe General Counsel has carried his burden of proving
that the employees' protected union activity was a sub- 281MANNO ELECTRIC14We emphasize that the distance from Baton Rouge to Covingtonwould not by itself warrant an inference of discriminatory intent.
The significant point is that the Respondent did not regularly require
Baton Rouge-based employees to travel that distance.15One attempted explanation is totally irrelevant to the job assign-ment issue. The Respondent claims that Bonnette and Clary violated
company rules by consuming alcoholic beverages and by smoking
marijuana prior to their layoffs. It failed to prove that it would havelaid them off for these transgressions in the absence of their union
activities. In any event, the Respondent recalled both employees in
spite of their alleged alcohol and drug use, and it does not contend
that there is any evidence of such use after the recalls.16We repeat our previous finding that the Respondent has failedto prove that, in the absence of Clary's union activities, it would
have reassigned him to a New Orleans jobsite due to poor work per-
formance at the Louisiana Express and Baldwin Motors jobsites.stantial or motivating factor in the challenged job as-signments. In sum, the evidence demonstrates the Re-
spondent continued its prelayoff practice of isolating
known union organizers from targeted Manno employ-
ees in the Baton Rouge area.14This time, the Respond-ent simply assigned Bonnette, then Clary, to jobsites
where no Baton Rouge area employees worked (other
than leadman Lane).Once the General Counsel has met his burden ofproving that union activity was a motivating factor in
Clary and Bonnette's job assignments, the burden
shifts to Respondent Manno to prove that the alleged
discriminatory conduct would have taken place even in
the absence of the protected union activity. WrightLine, supra; approved in NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983). None of the ex-planations offered by the Respondent meets this bur-
den.15The Respondent relies on testimony by its own wit-nesses to dispute Bonnette's testimony that there was
not enough work at Covington to warrant his (and,
presumably, his successor Clary's) assignment there.
Clearly, there was some punchlist work to be per-
formed in completing the job at Covington. The avail-
ability of some work, however, does not explain why
the Respondent chose only union activists to travel
from Baton Rouge to perform it, or why, after Clary's
departure, it no longer had any need for a mechanic
at Covington.The Respondent also claims that Jack Manno choseto transfer Clary from the Louisiana Express jobsite to
the Covington jobsite, and then again to the New Orle-
ans jobsite, because of leadman complaints about
Clary's work. These alleged complaints, and the pre-
cipitate reassignments in response thereto, contrast sus-
piciously with Jack Manno's undisputed praise of
Clary's working ability at the time of the unlawful lay-
offs. In any event, the Respondent does not contend,
nor does the record show, that Jack Manno initiated
his search for Bonnette's replacement by calling the
Louisiana Express jobsite because Manno was aware
of leadman Harper's discontent with Clary. In fact,
there remains no legitimate explanation why the Re-
spondent did not pursue its usual practice of attempting
to hire someone from the local Covington area or why,
with more than 30 mechanics at various jobsites in theBaton Rouge area, Manno decided to call the one job-site where the only two employees qualified to replace
Bonnette were the only two known union activists in
the Baton Rouge area work force. Similarly, even as-
suming the validity of leadman Lane's alleged com-
plaints about Clary's single day of work in Covington,
there is no explanation why Jack Manno chose to offer
Clary a ``last chance'' assignment in the New Orleans
area, where Baton Rouge-based employees ``hardly
even'' worked, when work was available at another
Baton Rouge site.Based on the foregoing, we find that the Respondenthas failed to prove an affirmative defense that it would
have assigned Bonnette and Clary to Covington and at-
tempted to assign Clary to New Orleans even in the
absence of their union activities. Consequently, we
conclude that these job assignments violated Section
8(a)(3) and (1) of the Act.The judge also summarily found that the GeneralCounsel failed to prove allegations that the Respondent
violated Section 8(a)(3) by constructively discharging
Clary. Again, we disagree. As stated above, the at-
tempted assignment of Clary to the New Orleans area
jobsite was itself unlawful. Furthermore, Jack Manno
falsely presented that assignment as Clary's only job
alternative when there was work available in Baton
Rouge and he knew Clary did not have the transpor-
tation to get to the job. In this context, and absent any
legitimate explanation for the New Orleans assign-
ment,16we find that the Respondent constructively dis-charged Clary in violation of Section 8(a)(3) and (1)
of the Act.It is undisputed that Bonnette had acted in concertwith other employees in protected union organizing ac-
tivities. His individual job action on October 1 was a
continuation of these activities and a protest of what
he reasonably (and correctly) perceived as the Re-
spondent's unlawful discriminatory response to those
activities. The Respondent contends that the Act does
not protect Bonnette because no other employee joined
him in his protest. Section 7 of the Act, however, ``de-
fines both joining and assisting labor organizationsÐ
activities in which a single employee can engageÐas
concerted activities.'' NLRB v. City Disposal Systems,465 U.S. 822, 831 (1984). Consistent with this defini-
tion, the Board holds that an employee acting alone to
form, join, or assist a labor organization is nevertheless
protected by Section 7 of the Act. Cincinnati SuburbanPress, 289 NLRB 966 (1988). We therefore find thatthe Respondent violated Section 8(a)(3) and (1) of the
Act by discharging Bonnette for engaging in protected
concerted union activities. 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Backpay due to Bonnette shall include his transportation ex-penses to and from the Covington jobsite.18We note that the language of the affirmative remedial provisionsin the judge's recommended Order does not require modification to
accommodate the remedy for the additional unfair labor practices
which we have found.AMENDEDREMEDYHaving found that Respondent Manno Electric un-lawfully assigned employees to remote jobsites and
discharged them because of their union activities, we
shall order it to cease and desist from such unfair labor
practices and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, the Respondent shall offer Bonnette and Clary
immediate and full reinstatement to their former posi-
tions in the Baton Rouge area or, if such positions no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges previously enjoyed, dismissing, if necessary,any employee hired on or since the date of their dis-
criminatory job assignments to fill the positions. The
Respondent shall also make Bonnette and Clary whole
for any loss of earnings suffered by reason of the dis-
crimination against them.17Backpay shall be computedin the manner set forth in F.W. Woolworth Co
., 90NLRB 289 (1950), with interest to be computed in the
manner prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987). Finally, the Respondent shall
remove from its files any reference to the unlawful dis-
charges, and it shall notify Bonnette and Clary that this
has been done and that the discharges will not be used
against them in any way.18Finally, the judge found that the General Counseldid not prove the allegation that the Respondent's dis-
charge of Bonnette following his announcement that he
was going on strike violated Section 8(a)(3) and (1) of
the Act. The judge found that Bonnette's self-declared
unfair labor practice strike was neither a strike nor pro-
tected concerted activity within the meaning of the
Act. Regardless of whether Bonnette's attempted work
stoppage was a strike within the meaning of the Act,
the judge erred in finding that he was not engaged in
protected activity.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders thatA. The Respondent, Manno Electric, Inc., BatonRouge, Louisiana, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to allow applicants to file applicationsfor employment, refusing to hire applicants for em-
ployment, laying off employees, and discharging em-
ployees because of their membership in and/or affec-tion for International Brotherhood of Electrical Work-ers, Local Union 995, AFL±CIO, or any other labor
organization.(b) Unlawfully advising employees that it would befutile for them to choose a union.(c) Unlawfully continuing in effect an illegal no-so-licitation rule.(d) Unlawfully advising employees not to talk withunion representatives or organizers on threat of dis-
charge.(e) Unlawfully interrogating employees in respect totheir union affections.(f) Unlawfully requiring employees to give writtenassurances that union organizing will not happen dur-
ing the working day.(g) Unlawfully instructing employees to report to theunion activities of other employees and threatening
legal action against employees who are reported for
union activity.(h) Unlawfully assigning employees to remote andisolated jobsites because of their union activities.(i) Unlawfully discharging employees because oftheir union activities.(j) Unlawfully discharging strikers and failing to re-instate them on their unconditional offer to return to
work.(k) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJoseph Rome, Chester R. Penny, Russell C. Bonnette,
Patrick M. Clary, Edward Lee Grayson, and Calvin
Jeffrey Lockhart full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed.(b) Make Joseph Rome, Chester R. Penny, RussellC. Bonnette, Patrick M. Clary, Edward Lee Grayson,
and Calvin Jeffrey Lockhart whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against them, in the manner set forth in
the remedy section of the decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charges, and within 3 days thereafter notify the em-
ployees in writing that this has been done and that the
discharges will not be used against them in any way.(d) Within 14 days from the date of this Order, offerJoseph Barthelot III, Thomas McGrew, Calvin Clary,
Cloy Glynn Priest, Perry Guillory, Wesley Ford Ste-
phens, and Wallace Roland Goetzman the jobs they
would have filled had they been lawfully hired or, if
those jobs no longer exist, to substantially equivalent
positions. 283MANNO ELECTRIC34If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''35See fn. 34, supra.(e) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charges, and within 3 days thereafter notify the em-
ployees in writing that this has been done and that the
discharges will not be used against them in any way.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(g) Within 14 days after service by the Region, postat its Baton Rouge, Louisiana establishment copies of
the attached notice marked ``Appendix A.''34Copiesof the notice, on forms provided by the Regional Di-
rector for Region 15, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where
notices to are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 21, 1992.(h) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.B. The Respondent, Manno Electric, Inc. and JackL. Manno Sr., Baton Rouge, Louisiana, their officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Prosecuting that part of the petition in the caseof Manno Electric, Inc. and Jack L. Manno v. Inter-national Brotherhood of Electrical Workers, Local
995, AFL±CIO, et al., No. 394949 pending in the 19thJudicial District Court, Paris of Baton Rouge, State of
Louisiana, Division D, composed of paragraphs 2, 5,
6, and 7.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Withdraw and dismiss that part of the petition inthe case of Manno Electric, Inc. and Jack L. Mannov. International Brotherhood of Electrical Workers,
Local 995, AFL±CIO, No. 394919, pending in the 19thJudicial District Court, Parish of Baton Rouge, Louisi-
ana, Division D, composed of paragraphs 2, 5, 6, and
7.(b) Within 14 days after service by the Region, postat the premises of Manno Electric, Inc., in Baton
Rouge, Louisiana, copies of the attached notice marked
``Appendix B.''35Copies of the notice, on forms pro-vided by the Regional Director for Region 15, after
being duly signed by Respondents' representatives,
shall be posted immediately upon receipt thereof, and
be maintained for 60 consecutive days thereafter, in
conspicuous places, including all places where noticed
to employees are customarily posted. Reasonable steps
shall be taken by Respondents to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 21, 1992.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.ITISFURTHERRECOMMENDED
that the fourthamended complaint be dismissed insofar as it alleges
violations of the Act other than those found in this de-
cision; provided, however, jurisdiction of this action
shall be retained in accordance with the remedy section
of this decision.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to allow applicants to file ap-plications for employment, or refuse to hire applicants
for employment, or lay off employees, or discharge
employees because of their membership in and/or af-
fection for International Brotherhood of Electrical
Workers, Local Union 995, AFL±CIO, or any other
labor organization. 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
unlawfully advise employees that itwould be futile for them to choose a union.WEWILLNOT
continue in effect an illegal no-solici-tation rule.WEWILLNOT
unlawfully advise our employees notto talk to union representatives or organizers on threat
of discharge.WEWILLNOT
unlawfully interrogate employees withrespect to their union affections.WEWILLNOT
require employees to give written as-surances that union organizing will not happen during
the working day.WEWILLNOT
unlawfully instruct our employees toreport the union activities of other employees or threat-
en legal action against employees who are reported for
union activity.WEWILLNOT
unlawfully assign employees to re-mote and isolated jobsites because of their union ac-
tivities.WEWILLNOT
unlawfully discharge employees be-cause of their union activities.WEWILLNOT
unlawfully discharge strikers or failto return them to work.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Joseph Rome, Chester R. Penny,
Russell C. Bonnette, Patrick M. Clary, Edward Lee
Grayson, and Calvin Jeffrey Lockhart reinstatement to
their former jobs or, if those jobs no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Joseph Rome, Chester R. Penny,Russell C. Bonnette, Patrick M. Clary, Edward Lee
Grayson, and Calvin Jeffrey Lockhart whole for any
loss of earnings and other benefits resulting from their
discharge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful discharges of Joseph Rome, Chester R.
Penny, Russell C. Bonnette, Patrick M. Clary, Edward
Lee Grayson, and Calvin Jeffrey Lockhart, and WEWILL, within 3 days thereafter, notify each of them inwriting that this has been done and that the discharges
will not be used against them in any way.WEWILL
, within 14 days from the date of theBoard's Order, offer full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their senior-
ity or any other rights or privileges previously enjoyed.WEWILL
, within 14 days from the date of theBoard's Order, offer Joseph Barthelot III, Thomas
McGrew, Calvin Clary, Cloy Glynn Priest, Perry
Guillory, Wesley Ford Stephens, and Wallace RolandGoetzman the jobs they would have filled had theybeen lawfully hired or, if those jobs no longer exist,
substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Joseph Barthelot III, ThomasMcGrew, Calvin Clary, Cloy Glynn Priest, Perry
Guillory, Wesley Ford Stephens, and Wallace Roland
Goetzman whole for any loss of earnings and other
benefits suffered as a result of the discrimination
against them, with interest.MANNOELECTRIC, INC.APPENDIX BNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
prosecute that part of the petition inthe case of Manno Electric, Inc. and Jack L. Mannov. International Brotherhood of Electrical Workers,
Local 995, AFL±CIO, No. 394919 pending in the 19thJudicial District Court, Parish of Baton Rouge, Louisi-
ana, Divisions D, composed of paragraphs 2, 5, 6, and
7.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of rights guaranteed by Section 7 of the Act.WEWILL
withdraw and dismiss that part of our peti-tion in the case of Manno Electric, Inc. and Jack L.Manno v. International Brotherhood of Electrical
Workers, Local 995, AFL±CIO, No. 394949 pending inthe 19th Judicial District Court, Parish of Baton
Rouge, Louisiana, Division D, composed of paragraphs
2, 5, 6, and 7.MANNOELECTRIC, INC. ANDJACKMANNOSR.Kathleen McKinney, Esq., for the General Counsel.Murphy J. Foster III, Esq., of Baton Rouge, Louisiana, forthe Respondent.Kendrick E. Russell, of Roseland, Louisiana, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASELOWELLM. GOERLICH, Administrative Law Judge. Thecharge in Case 15±CA±11891 was filed by International
Brotherhood of Electrical Workers, Local Union 995, AFL±
CIO (the Union), on August 21, 1992, and a copy was 285MANNO ELECTRIC1Certain amendments were allowed at the hearing.2The facts are based on the record as a whole and the observationof the witnesses. The credibility resolutions have been derived from
a review of the entire testimonial record and exhibits, with due re-
gard for the logic of probability, the demeanor of the witnesses, and
the teachings of NLRB v. Walton Mfg. Co., 369 U.S. 404, 408(1962). As to those witnesses testifying in contradiction of the find-
ings, their testimonies have been discredited either as having been
in conflict with the testimonies of credible witnesses or because the
testimony was in and of itself incredible and unworthy of belief. All
testimony has been reviewed and weighed in the light of the entire
record. No testimony has been pretermitted.3Respondent, as used herein, refers to the Manno Electric, Inc. If``Respondents'' is used herein it refers to Manno Electric, Inc. and
Jack L. Manno Sr.4In addition to commercial electrical work, there is industrial elec-trical work. Earl Long, a journeyman electrician, testified that he had
worked in both fields and found no ``problems'' working in either
one of them.5The alleged supervisory status of Ebey and Jay Manno will bediscussed, infra.6Nonunion employers herein refer to employers who do not havecontractual relations with a union. Union employers herein refer to
employers who do have contractual relations with a union.7Only about 3 percent of the electrical work in the Baton Rougearea was performed by union contractors. In 1990, of the 690 union
members, only 260 were referred to work in the Baton Rouge area.served on the Respondent, Manno Electric, Inc., on August21, 1992. The charge in Case 15±CA±11891±2 was filed by
the Union on September 18, 1992, and a copy was served
by certified mail on the Respondent on September 18, 1992.
The original charge in Case 15±CA±11922 was filed by the
Union on October 5, 1992, and a copy was served by cer-
tified mail on the Respondent on October 5, 1992. The
amended charge in Case 15±CA±11922 was filed by the
Union on October 7, 1992, and a copy was served by cer-
tified mail on the Respondent on October 7, 1992. The origi-
nal charge in Case 15±CA±11951±1 was filed by the Union
on November 16, 1992, and a copy was served by certified
mail on the Respondent on November 16, 1992. The amend-
ed charge in Case 15±CA±11951±1 was filed by the Union
on January 22, 1993, and a copy was served by certified mail
on the Respondent on January 22, 1993. The charge in Case
15±CA±1951±2 was filed by the Union on November 23,
1992, and a copy was served by certified mail on the Re-
spondent on November 23, 1992. The charge in Case 15±
CA±11997±1 was filed by the Union on January 8, 1993, and
a copy was served by certified mail on the Respondent on
January 8 and 19, 1993. The amended charge in Case 15±
CA±11997±2 was filed by the Union on February 4, 1993,
and a copy was served by certified mail on the Respondent
on February 4, 1993. The original charge in Case 15±CA±
12170 was filed by the Union on June 7, 1993, and a copy
was served by certified mail on the Respondent on June 7,
1993. The first amended charge in Case 15±CA±12170 was
filed by the Union on August 13, 1993, and a copy was
served by certified mail on the Respondent and Jack L.
Manno Sr., on August 16 and 20, 1993. The charge in Case
15±CA±12245 was filed by the Union on August 4, 1993,
and a copy was served by certified mail on the Respondent
on August 5, 1993.A fifth order consolidating case, fourth amended consoli-dated complaint and notice of hearing was issued on Septem-
ber 13, 1993. In the fourth amended consolidated complaint
it was alleged that Section 8(a)(1), (3), and (4) of the Na-
tional Labor Relations Act (the Act) had been violated.The Respondents filed an answer denying that they hadengaged in any of the violations alleged.The fourth amended consolidated complaint, as amended,1came on for hearing in Baton Rouge, Louisiana, on Septem-ber 27±30, October 1, and November 1±4, 1993. Each party
was afforded a full opportunity to be heard, to call, examine,
and cross-examine witness, to argue orally on the record, to
submit proposed findings of fact and conclusions, and to file
briefs. All briefs have been carefully considered.I. THEBUSINESSOFTHERESPONDENT
At all material times, Respondent, a corporation, with anoffice and place of business at Baton Rouge, Louisiana (fa-
cility) has been engaged in business as an electrical contrac-
tor.During the 12-month period ending September 30, 1992,the Respondent, in conducting its operations described above,
purchased and received at its Baton Rouge, Louisiana facility
goods valued in excess of $50,000 from other enterprises lo-
cated within the State of Louisiana, each of which other en-terprises had received these goods directly from points out-side the State of Louisiana.During the 12-month period ending September 30, 1992,Respondent, in conducting its operations described above,
provided services valued in excess of $50,000 for other en-
terprises within the State of Louisiana, each of which enter-
prises were directly engaged in interstate commerce.At all material times, Respondent has been engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORASSOCIATIONINVOLVED
At all times material, the Union has been a labor organiza-tion within the meaning of Section 2(5) of the Act.III. FINDINGSOFFACT
,2CONCLUSIONSOFLAW
, ANDREASONSTHEREFOR
1. First: The material facts. The Respondent,3a family-owned business, is engaged, for the most part, in commercial
electrical work.4Jack Manno Sr. (Manno) is the presidentwho, along with his wife, owns all the stock in the Respond-
ent Company. In respect to the operation of the Company,
Manno testified, ``I'm everything.'' Manno's son-in-law,
Dwayne Ebey, carries the title of general superintendent and
Manno's son, Jack Manno Jr. (Jay Manno) carries the title
of general manager and estimator. In its activities, the Re-
spondent employs between 12 and 35 employees depending
on the number of jobs it has going. A leadman is assigned
to each job.5The Respondent operates nonunion6and paysless than union scale to its employees.During the period when the events herein occurred, jobswith union contractors were difficult to find in the Baton
Rouge area.7The union members, with the acquiescence ofthe Union, sought jobs with nonunion contractors. The Union
hoped to organize the nonunion employers, for which reason
it waived the requirement barring union members from work-
ing for nonunion employers. Members who were hired by 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Manno had been a member of the Union at one time.nonunion employers were called ``Salts'' and the practicewas called ``Salting.'' Pursuant to this policy, certain union
members applied for work with the Respondent.The Respondent was against the unionization of itsbusiness as appears from this notice dated September
2, 1992:These Union organizers do not know anything aboutour businessÐif it did, they wouldn't be trying to push
themselves on us. The Union is not concerned about the
future of Manno Electric nor the future of your jobs.Remember, what is good for Manno Electric is goodfor our employees. What is bad for Manno Electric is
bad for our employees. You all know the history of
Local 995 and its leadership. They have always been
more concerned with receiving union dues and filling
their treasury than with guaranteeing their members
have steady work. What has the union done for you and
your families or its members in recent years? They
would rather you quit your good job and let your fam-
ily go hungry than allow you to work non-Union. Ask
how many people they have on their ``bench'' waiting
for jobs like yours. What does that say about these peo-
ple? It doesn't take a genius to know this Union is bad
news!Let's continue to pull together and put an end to thisUnion mess before it gets started. While we can not
command you or direct you not to sign those Union
cards, we do suggest and advise that you do not, for
the good of Manno Electric and for the good of all of
our jobs.Again, we urge you not to sign those Union cardsand we urge you not to get involved in Union meetings.
If you are harassed, or in any way overly bothered by
Union organizers or co-employees trying to get you to
sign cards or go to meetings, please contact me at once
so that we can see that the appropriate legal action can
be taken to avoid this harassment. Also, if you have
any questions about any of this, feel free to contact me
directly to discuss this matter.Second: Chester R. Penny, a journeyman and a member ofthe Union, appeared for work at the Respondent's facility on
July 21, 1992. Penny's job application was given to Manno
by his secretary. After Penny filled out the application,
Manno reviewed the application in Penny's presence. Manno
asked Penny if he belonged to the Union;8Penny answered``Yes.'' Manno offered $10 an hour. Penny indicated accept-
ance. Penny was hired and told that ``his shop foreman''
would tell him where he was to go work. Penny's qualifica-
tions were not reviewed orally. Ebey called Penny and di-
rected him to report to Bob Shavers for work at Acadia
Trace Office Building. Penny started work on July 22, 1992.
Penny was transferred to several other jobs, the last job
being at Contempo Casuals on August 14, 1992. On the fol-
lowing Sunday, Ebey phoned Penny and advised him that he
was laid off. He never was recalled. Ebey said that they were
caught up in the work and that he would call Penny if they
needed him. At the time of Penny's layoff, the Respondent
had other work in progress.Starting August 6, 1992, Penny wore a union buttonevery day. He solicited a new hire for the Union.
Thereafter, the Respondent posted the following notice:NOTICENO SOLICITATIONManno Electric strictly prohibits its employees from en-gaging in any form of solicitation during working
hours. Anyone caught violating this rule will be termi-
nated.ALCOHOLIC BEVERAGESManno Electric strictly prohibits its employees fromconsuming alcoholic beverages of any type during work
hours. This rule also prohibits workers from reporting
to work after consuming alcoholic beverages. Any em-
ployee not reporting to work at a specific time due to
the consumption of alcoholic beverages or consuming
alcoholic beverages during working hours will be termi-
nated.HARASSMENT OF FELLOW WORKERSManno strictly prohibits its employers from harassingfellow workers either on or off the jobsite. Anyone
caught violating this rule will be terminated.On August 10, 1992, while Penny was working at the K-Mart stores, Ebey called the employees together and told
them that Penny and Joseph P. Rome were union organizers
and that the Union was trying to organize the Respondent's
employees. Ebey also said ``that between the hours of 7:00
and 3:30 it was his time, that he didn't want us to talk to
Joey Rome or myself during that period,'' if they did they
would be ``fired.'' Lunchbreaks occurred between 12 and
12:30 p.m.Third: Joseph P. Rome placed an application for employ-ment with the Respondent on July 20, 1992. After Rome
submitted his application he was interviewed by Manno.
Manno asked Rome whether he had worked out of the Local,
to which he responded, ``Yes.'' Manno inquired of Rome's
experience. He answered that he had ``five years of mostly
commercial experience.'' Manno offered $10 an hour and a
job. Rome accepted. The next day Manno called Rome and
told him to report to K-Mart and talk to Ronnie Miller.
Rome went to work on July 22, 1992, and worked at K-Mart
his entire employment period.Ebey phoned Rome on Sunday, August 16, 1992, and toldhim that he was cutting back; that he could pick up his check
on Monday and that he would be on the list for rehire.
Rome's employment ended on August 14, 1992.On August 6, 1992, Rome commenced wearing a unionbutton. After August, Rome ``got one helper to sign a card''
and ``talked to people about organizing.''On August 10, 1992, Rome attended the same meeting at-tended by Penny in which Ebey said that ``we were his from
7:00 to 3:30 and if we were caught organizing in that time
we would be terminated.'' Ebey also stated that the K-Mart
job was coming to a close at the end of the week. On several
occasions, Rome contacted the Respondent to go to work. He 287MANNO ELECTRIC9Lockhart corroborated this testimony.10I find that the January 4, 1992 date in the letters addressed toGrayson and Lockhart were in the letters when received by Lockhart
and Grayson. Lockhart had received a similar letter.was never called back. Rome never received any negativecomments about his work.Fourth: Russell Christopher Bonnette, a journeyman elec-trician, placed his application with the Respondent on July
14, 1992. Manno interviewed him and, observing that he had
``good experience,'' hired him at $10 an hour. Manno told
Bonnette to report to work at K-Mart to Ronnie Miller the
next morning; however, Bonnette received a telephone call in
the evening from Jay Manno directing him to report at the
Respondent's office in the morning where he was told to go
to Contemporary Fashions. He worked from July 15 to Au-
gust 17, 1992. On Monday morning, Ebey notified Bonnette
that ``he was cutting back'' and ``work was dwindling
down.'' Bonnette responded, ``bullshit'' and indicated that he
had been told that the Respondent needed 8 to 10 people at
Circuit City. Ebey said he knew nothing about that. Bonnette
was the leadman on the Contemporary Fashion job. Ebey
complimented his work.After August 6, 1992, Bonnette wore a union button andalso talked to coworkers about joining the Union. He ob-
tained one card signer.On August 6, 1992, Jay Manno called Bonnette and askedhim if he knew certain persons, all of whom were members
of the Union. Bonnette asked why Jay Manno made the in-
quiry. He answered that he was going to hire two new men
in a couple of days, that he was not going through the
Union.On August 17, 1992, Jay Manno, Bonnette, and Clary en-gaged in a discussion which was taped. Among other things,
Manno said that he knew Penny and others were members
of the Union; that when he wanted to organize he would let
the Union know; that Bonnette and Clary were ``very good
workers'' and their applications were in the active file; and
that he had a ``ton'' of work ``but its filling up and finishing
quick.'' Manno further said:You see, Chris, I am going to tell you something elseI've had people this has never been a problem before
because you guys are not the first 995 people to work
around here and you won't be the last. Okay, as far as
I am concerned, I don't know ya'll might not want
work for me any more. I don't know, okay, but the
thing about it is, I never had a problem whatever you
want to call it of people organizing during or after ei-
ther one. Now that this is surfaced, then I am going to
have to have written assurance that it's not going to
happen during the day. I think that would be nothing
but fair because I am not paying anybody to do some-
thing else other than the activity they are to do and
that's to work. Okay and that's it. Now as far as I am
concerned, if you guys are agreeable with that then I
don't [have] any problems with it. I really don't. I real-
ly don't because as far as I am concerned you are good
workers that's all I am interested in.Fifth: Edward Lee Grayson filed his job application withthe Respondent on July 15, 1992. On July 16, 1992, Manno
called Grayson and hired him at $8 an hour. Grayson had 6
years of experience. He was a journeyman. He went to work
at Wal-Mart.Grayson was laid off on August 17, 1992. AddressingGrayson and Bonnette, Ebey told them the Respondent wascutting back and was laying them off. He was called backto work on September 29, 1992, and assigned to the LA Ex-
press. Mike Clary, Ernie Harper, and Malcolm were on the
job. In the morning before work, Grayson walked an infor-
mational picket line with Mike Clary, Earl Long, Johnny
Mercer, and Business Manager Ricky Russell. Harper ad-
vised the Respondent of the event and Ebey appeared.Grayson spoke to other employees about the Union.
Grayson and Calvin Jeffrey Lockhart decided to talk toManno about wages which certain employees thought could
be improved. Manno agreed to a meeting but would meet
with only one employee at a time. Manno, addressing Gray-
son, said, ``I heard you were unhappy working for Manno
Electric.'' Grayson replied that he was happy but was ``un-
happy with the pay scale that we get.'' Manno asked for the
names of others who were dissatisfied with the wages. Gray-
son refused to give the names.On December 28, 1992, Grayson and Lockhart discussedtheir grievances against the Respondent. Out of the discus-
sion came a resolution to go on ``an unfair labor practice
strike'' for ``harassment and discrimination.'' After 4
o'clock, Grayson and Lockhart went to the Respondent's of-
fice to contact Manno. Manno was absent. They met with
Jay Manno and told him they were ``tired of being harassed
on their jobs.'' Lockhart told Jay Manno that ``somebody
had broke into his vehicle, had taken his notes and had taken
his name off the picket sign.'' He said that it had been Mark
Creel, and he asked that Creel be fired: Jay Manno said he
would handle it in his own way. The two employees re-
sponded that they were going on an unfair labor practice
strike. Grayson said, ``I'm going on an unfair practice strike
for harassment, also.''9Lockhart said he was going out onstrike for ``harassment because they had went into his vehi-
cle and took his notes and took part of his sign, and then
threatened to physically harm him.''The next day on December 29, 1992, Grayson andLockhart walked the picket line. The employees walked the
picket line on January 4, 1992. On January 5, 1992, Grayson
received a notice to pick up a certified letter from the post
office. Grayson picked the letter up on January 6, 1992. The
envelopes revealed ``Notified 1/5/93.'' The letter, which was
from the Respondent, stated that if Grayson did not reply by
January 4, 1992, it would be believed that he did not want
to work.10On January 7, 1993, Lockhart and Grayson addressed thefollowing letter to the Respondent:This letter is to re-affirm that Calvin J. Lockhart andLee Grayson are still to on an unfair labor practices
strike.Thereafter, Lockhart and Grayson went to the Respond-ent's office and offered to unconditionally return to work.
Manno said he would take them back to work and would
have ``somebody or himself to call us that weekend and tell
us where to report on Monday morning.'' Although Ebey
called Grayson, Grayson was never given employment. 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11McGrew had also placed an application on July 28, 1992.McGrew had worked for Respondent before.Seventh: Patrick Michael Clary was employed by the Re-spondent on July 10, 1992. His interview with Manno was
on the telephone. His application revealed that he had
worked for several union contractors. He was a journeyman
electrician. Clary's application reflects that he had performed
only industrial work. Clary's first job with the Respondent
was at K-Mart. Thereafter he worked at Acadia Bank for
about 2 weeks. Then Ebey sent Clary to Victoria's Secret for
a day, after which Ebey assigned him to Home Depot for 2
days. Then Clary returned to Victoria's Secret and then went
back to Home Depot. He returned to Victoria's Secret for 3
hours and then was sent to Contempo Casuals and then back
to Victoria's Secret. At 3 a.m. until the next day, he worked
on the Contempo Casuals job where he continued to work
until he was laid off on August 15, 1992.Clary was never returned to the Victoria's Secret job, al-though at the time of Clary's layoff, the Victoria's Secret job
was starting to be worked again. The job manned up the
week beginning August 17, 1992.On August 17, Clary met with Bonnette, Manno, and JayManno. (See supra.)Clary thereafter called Manno inquiring about employ-ment.On September 22, 1992, Clary received a letter which stat-ed that the Respondent would take Clary and Bonnette back
to work. Russell, Clary, and Bonnette went to see Manno.
Manno talked to each separately. In Manno's office, Manno
told Clary that he was going to put him back to work but
he didn't have anything that particular day but ``that he
would be in touch with me by phone.''When Manno did not phone Clary, he called Manno.Manno told Clary to report for work on Tuesday morning to
Ernie Schafers at Louisiana Express. Manno asked Clary if
he had seen the notice on the bulletin board about drinking
and solicitation. Clary answered, ``Yes.'' The Louisiana Ex-
press was 30 miles' distant. Grayson was on the job.The next day Clary and Grayson walked an informationalpicket line before work. Johnny Mercer and Earl Long also
walked. Harper informed the Respondent of the picketing in-
cident. The next day on the job Clary started to bend some
plastic PVC pipe by heating it on an exhaust pipe. Harper
stopped him asserting that it would take too long to bend the
pipe in that manner. That evening Manno called Clary and
requested that he came to the shop in the morning and go
to Covington. Later, Manno phoned Clary and told him he
could ride in the company vehicle. Covington was 70 to 75
miles from Clary's home.The next day Clary rode to Covington where he worked.There were no complaints about his work. In the afternoon,
Manno called Clary and told him that the only place he had
work for him was New Orleans. New Orleans is about 70±
80 miles from Clary's home.Clary met with Manno on October 1 or 2 and told himhe would go to New Orleans if the Respondent furnished
transportation. (Clary had told Manno that he did not have
transportation.) Manno said that ``he couldn't do that.'' Clary
replied, ``Well, then lay me off.'' Manno agreed. Clary wait-
ed for his check and was given a ``Voluntary Quit and re-
fused suitable work.'' Clary had asked to go to Circuit City
which was 10 miles from his home. He also explained to
Manno that he ``needed to be in town to get my little boy
off the bus.''Manno had told Clary that Dwight Lane was not satisfiedwith his work and that Harper also had not been satisfied
with his work, but still offered the job in New Orleans
(Metairie).Clary phoned Manno on January 6, 1992, and asked forwork.Eighth: Russell Christopher Bonnette received an uncondi-tional offer of reinstatement by letter on September 28, 1992,
as did Clary. They then went to the Employers' facility.
Manno told Bonnette he would contact him. When they did
not hear from Manno, they phoned him. Manno told
Bonnette to report to Baldwin Motors in Covington and con-
tact Dwight Lane, the leadman. Manno asked him if he had
read the no-solicitation notice on the bulletin board. Bonnette
said that he had read it.The next day Bonnette appeared at Covington which wasaround 65 miles from his house. It was the first time he had
been assigned a job at that distance. Bonnette performed
some small jobs. Lane said to him, ``I really don't even
know why they sent you here ... I barely got enough work

to keep these guys busy.'' Work was not available for
Bonnette. Bonnette asked Lane to have Manno call him.Bonnette reported at Covington the next morning.Bonnette had little work assigned to him. He asked Lane if
he had told Manno to call him. Lane answered in the affirm-
ative. Bonnette said, ``Could you ask him again to call me?
.... 
This sending me to a job that's finished and lettingme not ride with you .... I 
think they screwing with me... just because I'm a union guy?'' Lane delivered the mes-

sage.The next morning, Bonnette did not go to the job but wentto Respondent's office where he spoke with Ebey. Bonnette
said that he was being sent on a job where there was nothing
to do. ``Why wouldn't they let me ride in the van back and
forth.'' Ebey replied that there was work at Baldwin Motors,
Bonnette told Ebey that he was going on an unfair labor
practice strike. In parting Bonnette said, ``There is no work,
Dwayne. That's bullshit. That and nothing but harassment.''After this conversation, Bonnette went to the union hall.Bonnette tried to reach Manno by phone. Jay Manno asked
to talk with him. Jay Manno asked Bonnette why he had not
reported for work. Bonnette responded that he reported to the
shop to talk to Ebey and ``I told him that I was going out
on an unfair labor practice strike.'' Jay Manno replied,
``come get your check ... you're fired ... because you

didn't report to work and went on strike.'' Bonnette's separa-
tion notice read: ``Employee failed to report to work at pre-
scribed time.''Bonnette had talked with no other employees about goingon strike with him, although he did discuss the matter with
Clary. Bonnette told Clary that ``He felt he was being dis-
criminated against by putting him in a particular job. He felt
that there was not a lot to do there, and there wasn't material
on the job. He really thought that he was being set up.''
Bonnette asked Clary to join the strike. Clary declined ob-
serving that ``I didn't feel that I had a reason to go out on
strike.''Ninth: On August 6, 1992, job applicants Perry Guillory,Thomas J. McGrew,11Joseph P. Barthelot III, Jeffrey White, 289MANNO ELECTRICand Cloy Glynn Priest, together with Union RepresentativeRicky Russell, appeared at the Respondent's establishment.
They were adorned with union insignia. The presence of
these individuals were part of the Union's organization plan.
All were permitted to place applications; all were union
members, all were electrician journeymen.Russell presented a letter to the Respondent namingPenny, Clary, Bonnette, Rome, and Grayson as the Union's
in-house organizing committee.White returned on August 24, 1992, and placed anotherapplication since the secretary said that an application was
not on file. On September 16, 1992, White returned again
and asked for work. Manno told him the Respondent was not
hiring. None of the foregoing applicants were ever hired.Tenth: Wesley Ford Stephens, a journeyman electricianand a union member, placed his application with the Re-
spondent on August 17, 1992. At the same time, Wallace
Roland Goetzman, a journeyman electrician and a union
member, placed his application. They were told the Respond-
ent was doing no hiring but would keep their applications on
file. Each was wearing union insignia. On August 26, Ste-
phens dropped by the Respondent's office and asked for
work. None was available. Stephen also phoned the Re-
spondent on September 4 and 16, 1992, and was told they
were not hiring. Goetzman returned to the Respondent's of-
fice on September 2, 1992, to check his application. The Re-
spondent was not hiring. Goetzman returned again on De-
cember 31, 1992. Five people showed up at the same time.
Manno came out and asked them if they would cross a picket
line. Some said they would; others said they would not;
Goetzman said that he ``didn't know.'' Thereafter, Goetzman
contacted the Respondent about once a month.Eleventh: Calvin Jeffrey Lockhart also filed an applicationfor employment on August 17, 1992. His application re-
vealed nonunion employers. He had been a journeyman elec-
trician for about 11 years. He had worked for the Respondent
on several occasions. His application revealed industrial and
commercial experience. Ebey called Lockhart on September
2, 1992. Ebey asked him if he were affiliated with a local
union. Lockhart answered, ``No.'' Ebey continued, ``We're
having some trouble with the union.'' He said he would get
back with Lockhart later; that they had some work coming
up. On September 2, 1990, Lockhart received a phone call
from Ebey. Among other things, Ebey asked Lockhart if he
was affiliated with the Union. Lockhart answered, ``No.''
Ebey then asked Lockhart if he could start work the next
day. Lockhart answered in the affirmative. Lockhart was of-
fered $10 an hour. Lockhart started work at Circuit City on
September 2, 1992. At the time around eight employees were
employed at Circuit City. It ``manned up'' to about 18 or 19
employees: Eight employees ``stayed there all the time.''On Lockhart's first day of work on September 3, 1992,Ebey came to the job and asked Lockhart, ``You're not af-
filiated with the Union?'' Lockhart answered, ``No.''Twelfth: Lockhart joined the Union on November 6, 1992,and thereafter wore a union button. He talked to five or six
employees about wages. He noted that he was getting $10
an hour which was what he had received when he worked
for Manno before. Along with Grayson, Lockhart visited
Manno to talk about wages. Manno talked to Lockhart indi-
vidually. Lockhart asked Manno for across-the-board raises
for everybody. Manno became upset and asked Lockhart toleave the office. As Lockhart was leaving, Manno asked himfor the names of people who thought they deserved a raise.
Lockhart gave two names, Ernie and Mike. Lockhart decided
not to give anymore names.On December 23, 1992, Lockhart attended a companyChristmas party. Everyone was given a turkey. ``I kind of
became the brunt of the jokes.'' Lockhart heard Mark Creel
remark, ``You think we ought to take him out back and whip
his ass?'' When Lockhart went to his truck to leave, he
found that his informational picket sign had been tampered
with and his logbook was missing. ``The Manno Electric
portion of the sign had been removed.''On December 28, Lockhart walked an informational picketline. Upon Lockhart's request, Ernie informed the Respond-
ent of Lockhart's truck break-in. Ebey appeared and handed
Lockhart ``the crumbled portion of my informational picket
sign.'' That same day, Lockhart and Grayson decided to go
on an unfair labor practice strike. Lockhart received the same
letter from the Respondent as did Grayson (see supra) requir-
ing him to report for work on January 4, 1993. As noted
above, Lockhart and Grayson terminated their strike and un-
conditionally offered to go back to work.Thirteenth: On October 26, 1992, Earl Emery Long andThomas Gibson, wearing union buttons, tried to file applica-
tions. They were told that the Respondent was not taking ap-
plications.Jeffrey Louis Bourg appeared at the Respondent's officewithout any adornment of union insignia also on October 26,
1992. His application was taken. The secretary said the appli-
cation would be placed in the file and that Bourg would be
given a call ``if they came up with anything.''Fourteenth: Long, Russell, Gibson, and John ThaddeusCharles appeared at the Respondent's facility on November
9, 1992. Russell tried to deliver a letter naming the union or-
ganizers. He also asked whether the Respondent was accept-
ing applications. Manno said he would not accept the letter
from the Union and that he was not hiring. Applications
were not accepted.Fifteenth: On November 26, 1992, Long went to the Re-spondent's office after Russell informed him that the Re-
spondent would let him file an application; Long filed an ap-
plication. Gibson was with Long. Each wore union buttons.
Long was not interviewed or hired. Long checked his appli-
cation again in December.Sixteenth: On August 8, 1992, Ebey caught Clary,Bonnette, Grayson, and Jamie sharing a pitcher of beer at
lunch. Ebey did not reprimand them but permitted them to
work overtime that day. Thereafter, a notice was posted on
the bulletin board:ALCOHOLIC BEVERAGESMANNO ELECTRIC STRICTLY PROHIBITS IT'SEMPLOYEES FROM CONSUMING ALCOHOLIC
BEVERAGES OF ANY TYPE DURING WORK
HOURS. THIS RULE ALSO PROHIBITS WORKERS
FROM REPORTING TO WORK AFTER CONSUM-
ING ALCOHOLIC BEVERAGES. ANY EMPLOYEE
NOT REPORTING TO WORK AT A SPECIFIC
TIME DUE TO THE CONSUMPTION OF ALCO-
HOLIC BEVERAGES OR CONSUMING ALCO-
HOLIC BEVERAGES DURING WORK HOURS
WILL BE TERMINATED. 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12In its brief the Respondent has not urged that Ebey is not a su-pervisor. In answers to the first three complaints, the Respondent ad-
mitted Ebey and Jay Manno were supervisors within the meaning of
the Act.13In its brief the Respondent has not urged that Jay Manno is nota supervisor.14In view of the fact that ``lunch period'' was not included in thenotice it is reasonable to conclude that it was not included in the
statement of Jay Manno. I credit Bonnette and Grayson.Conclusions and Reasons ThereforA. Supervisory Status of Dwayne EbeyI find that Dwayne Ebey was a supervisor within themeaning of the Act for the following reasons: He carried the
title of general superintendent. He took care of electrical
problems on the jobs. He assigned employees to the jobs and
told the leadman what work was to be done on the job. He
spent about 80 percent of his time viewing the work being
done on the various jobs. He checked if there was any prob-
lem on the jobs and ``oversees'' the jobs. He reported per-
sonnel problems. He visited the various jobs almost every
day. He gave ``feedback'' to Manno. He drove a company
vehicle. He had an office. He received health insurance. He
conferred with the leadman. Ebey was looked upon by the
employees as a ``supervisor or foreman.'' Manno told an em-
ployee that Ebey was ``the foreman in charge.'' Ebey laid
off employees. Employees believed Ebey could fire them. He
warned employees about union organizing. He acted ``like he
was the man who would call all the shots.'' He exercised
independent judgment in overseeing the Respondent's jobs.12I find Ebey is a supervisor within the meaning of the Act.B. The Supervisory Agency Status of Jay MannoJay Manno was an officer of the Respondent and the sonof Manno. He was listed as general manager. He discharged
employee Bonnette for going on strike. He participated in the
management of the Respondent when Manno was absent. He
acted as agent of the Respondent. Jay Manno, in front of
Manno, said to Bonnette and Clary, ``Final decisions come
from me.'' I find Jay Manno was a supervisor within the
meaning of the Act.13C. The 8(a)(1) ViolationsThe General Counsel asserts that the Respondent violatedSection 8(a)(1) of the Act by representing to employees that
it would be futile for them to choose a union.To support this assertion, the General Counsel cites thefollowing evidence. Ebey told employee Bonnette that
``Manno Electric has never been union, it will never be
union,'' and that Bonnette was wasting his time.Ebey's statement was in violation of Section 8(a)(1) of theAct. See Christopher Construction Co., 288 NLRB 1272(1988); Ideal Elevator Corp., 295 NLRB 397 (1989).D. The No-Solicitation RuleThe General Counsel contends that the Respondent's no-solicitation rule violates Section 8(a)(1) of the Act.The General Counsel cites the following evidence:On the next day after the employees began wearing
union buttons and the Employer had received a letter
naming the in-house union organizing committee, Jay
Manno telephoned Bonnette on August 7, 1992, and
told him that between 7 a.m. and 3:30 p.m., Bonnette'stime belonged to the Respondent. Nothing was saidabout the lunch period. On the same date Grayson tes-
tified that Jay Manno said to him ``if you try to orga-
nize during business hours, I'm going to have to let
you go. ... If you try to organize between 7:00 and

3:30 I'll have to let you go.'' Nothing was said about
lunchtime. In late August or early September, the Re-
spondent posted a notice. ``Manno Electric strictly pro-
hibits its employees from engaging in any form of so-
licitation during working hours. Anyone caught violat-
ing this rule will be terminated.''14The credible evidence does not indicate that the Employerever clarified its rule by advising employees that they were
allowed to solicit during the lunch periods.The Board holds that the use of the term ``working hours''is prima facie susceptible to the interpretation that solicita-
tion is prohibited during all business hours. The Board in
Ourway, Inc., 238 NLRB 209, 214 (1978), states:We would therefore require the employer to show byextrinsic evidence that, in the context of a particular
case, the ``working hours'' rule was communicated or
applied in such a way as to convey an intent clearly to
permit solicitation during breaktime or other periods
when employees are not actively at work.The Respondent has not sustained this burden. The Re-spondents maintenance of its no-solicitation rule and its
threat to discharge employees for a violation of the rule were
in violation of Section 8(a)(1) of the Act.E. The No-Talking RuleThe General Counsel claims that the imposition of the no-talking rule was a violation of Section 8(a)(1) of the Act.
The General Counsel cites the following facts.On August 10, 1994, Ebey appeared at the K-Mart jobsite.Among other things, he pointed out Rome and Penny as
union representatives. Ebey said that, although the employees
had a right to organize, they were his from 7 a.m. to 3:30
p.m., and if they were caught organizing they would be fired.
Ebey also said that the electricians were not to talk with
Penny or Rome between the hours of 7 a.m. and 3:30 p.m.
and that anyone caught talking to them would be fired.Ebey's remarks to the employees were in violation of Sec-tion 8(a)(1) of the Act. See Christopher Construction Co.,288 NLRB 1272, 1274 (1988).F. The Unlawful InterrogationThe General Counsel claims that the Respondent engagedin unlawful interrogation and cites the following evidence to
support the claim. On August 17, 1994, Lockhart submitted
a job application. Lockhart spoke with Ebey. Ebey asked
Lockhart whether he was affiliated with the Union. Lockhart
said that he was not. Ebey told Lockhart that he wanted to
check because the Employer was having union trouble.On September 2, 1994, Ebey called Lockhart. Ebey askedhim if he was working. He also asked him if he were affili- 291MANNO ELECTRIC15I find that Lockhart and Grayson engaged in protected concertedactivity (see infra).16Cf National Management Consultants, 313 NLRB 405 (1993).ated with the Union. Lockhart answered in the negative, andEbey offered him a job.On September 3, 1994, Lockhart's first workday, Ebey ap-proached Lockhart on the jobsite and again asked him wheth-
er he was affiliated with the Union. Lockhart answered thathe was not.These interrogations placed to Lockhart (I creditLockhart's testimony) during a union campaign which the
Employer was opposing and which had a tendency to affect
his job prospects had a tendency to restrain, coerce, and
interfere with employees Section 7 rights. See RossmoreHouse, 269 NLRB 1176 (1984). The interrogations were inviolation of Section 8(a)(1) of the Act.G. Informing Union Members That They Could NotExercise Their Section 7 Rights in FutureEmployment
The General Counsel asserts that the Respondent violatedthe Act by informing union members that the employment of
union members in the future would be conditioned on written
assurances that they would not engage in activities specifi-
cally protected and provided for under the Act.The General Counsel points to this evidence to support hiscontention. During a recorded conversation of Manno with
Clary and Bonnette, Manno said that he had hired union
members in the past and that he was going to hire union
members in the future ``but, the thing about it is, I never had
a problem whatever you want to call if of people organizing
during or after either one. Now that this is surfaced, then I
am going to have written assurance that its not going to hap-
pen during the day. Not as far as I am concerned, if you
guys are argreeable with that then I don't have any problems
with it, I really don't. I really don't because as far as I am
concerned you are good workers that's all I am interested
in.''Making such written assurances a condition of employ-ment was an interference with employees Section 7 rights
and in violation of Section 8(a)(1) of the Act.H. Surveillance and ThreatsThe General Counsel contends that the Respondent shouldbe found in violation of Section 8(a)(1) of the Act for asking
employees to report union harassers and for threatening em-
ployees with legal action.To support this proposition, the General Counsel cites theRespondent's letter of September 2, 1992: ``Again we urge
you not to get involved in union meetings. If you are har-
assed, or in anyway overly bothered by Union organizers or
co-employees trying to get you to sign cards or go to meet-
ings, please contact me at once so that we can see that the
appropriate legal action can be taken to avoid harassment.''
The General Counsel also points to Respondent's posted no-
tice: ``Manno Electric strictly prohibits it's employees from
harassing fellow employees either on or off the job site.
Anyone caught violating this rule will be terminated.'' The
communications were aimed at union organizing.In Hawkins-Hawkins Co., 289 NLRB 1423 (1988), theBoard found that an employer's statement interfered with,
coerced, and restrained employees in the exercise of Section
7 rights where the employer told employees that ``if they felt
`harassed' by supporters of the Union they should informmanagement who would then `take care of it.''' The Boardopined:The Board has found similar statements unlawful be-cause they have the potential dual effect of encouraging
employees to identify union supporters based on the
employees' subjective view of harassment and discour-
aging employees from engaging in protected activities.In Nashville Plastic Products, 313 NLRB 462 (1993), theBoard said:We agree with the judge that the Respondent violatedSection 8(a)(1) by requesting employees who were
``bothered'' or ``harassed'' by other employees advo-
cating the Union to report it to management. Such a re-
quest could be interpreted by employees to include law-
ful attempts by union supporters to persuade employees
to sign union cards. It would thus tend to restrain pro-
ponents from attempting to persuade other employees
for fear of being reported to management. See ArcataGraphics, 304 NLRB 541 (1991), and cases cited there-in.See also Anja Engineering Corp., 256 NLRB 1083, 1093(1981).Thus it seems well settled that the Respondent's commu-nications set out above interfered with, coerced, and re-
strained employees in the exercise of their Section 7 rights
and thereby the Respondent violated Section 8(a)(1) of the
Act.I. Threats of Reprisal for Protected Concerted ActivityThe General Counsel maintains that the following lettercontained language which caused the Respondent to have
violated Section 8(a)(1) of the Act:Under most circumstances this [Lockhart's and Gray-son's failure to report to work] would be cause for im-
mediate dismissal, however, due to our circumstances
you have until Monday, January 4, 1993 to report to
work.Please contact me or Dewayne at 275±4334 for whatjob to report to. If you do not reply by January 4, 1993,
I will assume you are no longer interested in working
for Manno Electric.The letter was directed to Lockhart and Grayson after theyhad informed the Respondent that they were going on an un-
fair labor practice strike.15The Respondent's threat to dis-charge Grayson and Lockhart for engaging in protected con-
certed activities was in violation of Section 8(a)(1) of the
Act. See Christopher Construction Co., 288 NLRB 1272,1276 (1988); Gloversville Embossing Corp., 297 NLRB 182(1989).The Respondent unlawfully conditioned the continued em-ployment of Grayson and Lockhart on their abandonment of
their right to engage in protected work stoppage.16 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
J. Refusal to Hire Union MembersThe General Counsel asserts that the Respondent violatedSection 8(a)(3) and (1) of the Act by failing to hire Guillory,
Berthelot, Priest, Calvin Clary, McGrew, Stephens, and
Goetzman.The General Counsel relies on the following evidence: OnAugust 6, 1992, Bertholet, Priest, McGrew, Calvin Clary,
and Guillory submitted applications to the Respondent. All
the applicants had extensive experience in the electrical field
and were adorned with materials which identified them as
union members. On August 7, 1992, the Respondent hired
Tony Guilbeau and Jeff Acker. On August 10, 1992, the Re-
spondent hired Andre Vinet and Tom Fletcher. On August
10, 1992, the Respondent hired Darryl Lalonde. On August
12, 1992, the Respondent hired Mike Harder. Guilbeau,
Vinet, and Lalonde were hired at $10 per hour. None of the
union member applicants were hired.On August 12, Stephens and Goetzman applied for em-ployment with the Employer. Stephens and Goetzman wore
materials that identified them as union adherents. Despite
significant electrical experience, neither Stephens nor
Goetzman were hired. On September 9, the Employer hired
Danny May who started at $10 per hour. On September 15,
the Employer hired Benny Hartwick and Randy Townley
who both started with the Employer making $10 per hour.
On September 21, the Employer hired Royce Long who
started with the Employer making $10 per hour. On October
1, the Employer hired Alvin Portier who was also paid $10
per hour by the Employer.As noted above Bonnette, Rome, Penny, Clary, Grayson,and the Union commenced an open union campaign. Prior to
the institution of the open union campaign, the Respondent
hired the above-named five union members who the Re-
spondent concedes it knew were union members. Two of
these were used as leadpeople on two of the employer's jobs.
Shortly after the Union openly commenced its organizational
campaign, the Respondent hired six new employees and laid
off the five union members it had hired for lack of work.
None of the five applicants who showed a union preference
were contacted about their experience or availability. Al-
though the Respondent hired an additional seven employees,
none of the employees who showed a union preference were
ever contacted. All the applicants who showed a union pref-
erence had extensive experience.Although it appears that early on the Respondent had noaversion to hiring union members, it appears that its attitude
changed when it became apparent that those union members
who had been hired were participating in a union organiza-
tional campaign. Thereafter, the Respondent clearly opposed
the organization of its employees and hired no more union
partisans.In view of the Respondent's opposition to the Union's or-ganizational campaign, its interrogation of applicants as towhether they were union members, and its failure to hire a
single employee with union preference, the General Counsel
has established a prima facie case of unlawful motivation.
Thus, it became incumbent on the Respondent to present
proof that the Respondent would not have hired the appli-
cants showing union preference even had they been union
members. See Wright Line, 251 NLRB 1083 (1980).The Respondent claims that applicants other than theunion partisans were hired because the other applicants hadgreater commercial electrical experience, they had workedfor Manno or they were personally known by him. This
claim might have been convincing had not the Respondent
displayed no problem in hiring union members prior to the
Union's open organizational campaign or applicants who had
strong industrial experience and little commercial experience
and were persons unacquainted with Manno. For example
Clary's application reflects that he only worked for industrial
contractors. His ending salary was $13 to $17 an hour. His
jobs lasted 2 to 8 months. Moreover, if the Respondent had
been earnestly seeking employees who had been its prior em-
ployment it would seem that it would have put back to work
Clary and Bonnette (union members) who had occupied lead
jobs.The Respondent has not shown that it would not havehired the union partisan in the absence of their union affec-
tions. Its stated motives were false. ``[T]he Act is violated
when an employer fails to consider an application for em-
ployment for reasons proscribed by the Act.'' Shawnee In-dustries, 140 NLRB 1451, 1453 (1963). See also PhelpsDodge Corp. v. NLRB, 313 US. 177, 185 (1941).Moreover, the Respondent's discriminatory motivation isapparent from its failure to hire a single union partisan. Such
anticipates a mathematical improbability. As was said in
Ventre Packing Co., 163 NLRB 540, 541 (1967). ``While itis theoretically possible that the Respondent could have for-
tuitously selected for termination only those employees ac-
tive in the Union, common sense and the laws of mathemati-
cal probability indicate that this was unlikely.'' See also
Webster Wood Industries, 169 NLRB 67, 74 (1968).By failing to hire Guillory, Berthelot, Priest, Calvin Clary,McGrew, Stephens, and Goetzman and by hiring only non-
union applicants, the Respondent violated Section 8(a)(1) and
(3) of the Act. See Fluor Daniel, Inc., 304 NLRB 970, 971(1991), in which the Board used language applicable here:We find it reasonable to infer that it was not just coin-cidental that all these applicants who displayed union
affiliation were refused employment while those who
were hired did not display union affiliation.K. The Layoffs of Rome, Penny, Bonnette, Clary, andGraysonThe General Counsel maintains that the layoffs of Rome,Penny, Bonnette, Clary, and Grayson on or about August 17,
1992, were in violation of Section 8(a)(3) of the Act.The General Counsel points to the following evidence:The Respondent told the five union member employees,
above-named, that they were laid off because it was cutting
back; however, the Respondent retained the six nonunion
electricians that it hired the week before the layoff. There
had been no criticism of the union employees' work perform-
ance.At the time of the layoffs, Manno acknowledged the Re-spondent was performing work at Broadmoor Methodist
Church, Victoria's Secret, Blue Ribbon, Acme, Joffrian,
Baldwin Motors, Wiener, La Place, Circuit City, K-Mart,
Louisiana Sheriff's, Louisiana Express, and Wallbangers. It
was around the time the Circuit City job was starting to man
up. 293MANNO ELECTRIC17The Respondent followed no seniority system. The Respondent'sselection of all the union partisans for layoff also anticipates anothermathematical improbability.In view of Respondent's antiunion stance and the fact thatthe Respondent chose all of the union partisans for layoff,I find that the General Counsel has made a prima facie case.The Respondent points out that it hired these five employ-ees knowing that they were union partisans, thus, the Re-
spondent may not be found to have discharged them because
of their union affection. However, this assertion does not
take into account the fact that the hiring took place before
the Union declared an open union organizational campaign
and that thereafter the Respondent displayed active opposi-
tion to the union organizational campaign and hired no more
additional union partisans. The Respondent also points out
that at the same time it laid off the five union partisans, it
laid off several other nonunion employees. However, this
does not account for the Respondent's retaining the employ-
ees that were hired a week before the layoff or why all theunion partisans were chosen for layoff. There obviously were
jobs which the union partisans could have performed. The
Respondent has not truthfully explained why it, among all its
employees, chose the only union partisans for layoff.17TheRespondent has not sustained its burden under Wright Line,supra. The layoffs of Rome, Penny, Bonnette, Clary, and
Grayson were discriminatory and in violation of Section
8(a)(3) and (1) of the Act.L. Bonnette's Remote JobsiteThe General Counsel claims the Respondent violated Sec-tion 8(a)(3) and (1) by assigning Bonnette to a remote job-
site.The General Counsel cites the following: After Clary andBonnette returned to work in September 1992, Bonnette was
sent to a jobsite at Covington, Louisiana, about 60 miles
from Baton Rouge. Bonnette had never before been sent to
a job so far away. Bonnette was not given permission to ride
with the leadman in the Respondent's van, although other
employees had been allowed to ride in the van. When
Bonnette was placed on the job, an employee, Darryl
Lalonde, was sent to the Respondent's Circuit City job.In its brief the Respondent stated:In hopes of having the Board recommend dismissal ofthe charges or of having the union withdraw the
charges, Manno Electric offered to recall Bonnette,
Clary and Grayson when work became available for
these three individuals about a month later in Septem-ber of 1992.Apparently pursuant to this purpose, the Respondent gaveBonnette the employment at Covington, Louisiana. Two
other Manno employees were working at the Covington job-
site.Although the Respondent could have assigned Bonnette toanother jobsite, it does not appear that the General Counsel
has established a prima facie case for discrimination, al-
though there is an inference that by returning Bonnette to
work, the Respondent was only giving lip service to its al-
leged attempt to remedy its alleged unfair labor practices.M. Bonnette's DischargeThe General Counsel asserts that Bonnette was dischargedby the Respondent after his return to work, in violation of
Section 8(a)(3) and (1) of the Act.Bonnette worked 2 days on the Baldwin Motors job inCovington, Louisiana. On the third day, Bonnette appeared
at the Respondent's offices and notified the Respondent that
he was going on strike. His stated reasons where that Manno
had never offered to let him ride to the Covington job in the
company van and that there was no work for him to do at
the Covington job. Bonnette did not discuss the strike with
other employees assigned to Covington. He did mention it to
Clary whom he asked to go on strike. Clary refused to go
on strike, stating that he had no reason. Bonnette's refusal
to work was not authorized by the Union. Bonnette's refusal
to return to work was not the result of concerted activity. He
acted alone. For his action to have been protected under the
Act, it must have involved more than a single person. DenverBuilding Trades Council, 82 NLRB 1195 (1949). Meyers In-dustries, 268 NLRB 493 (1984); 281 NLRB 882 (1986).Bonnette's dismissal was not in violation of the Act.N. Clary's AssignmentsThe General Counsel contends that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by assigning Clary
to Covington, Louisiana, and attempting to assign him to
New Orleans, Louisiana.Clary returned to work for the Employer on September 28,1992. Three days after he was returned to work, Clary was
assigned to the Covington job. He was allowed to ride in the
Respondent's van. After the second day on the job, the only
job the Respondent had for him was in New Orleans. Clary
advised the Employer that he would need the Respondent to
provide him with transportation because his car had been
damaged in the hurricane and he was borrowing a vehicle.
The Respondent would not provide a vehicle so Clary was
unable to take the job. Clary asked for a layoff.On October 1, the Respondent hired Alvin Portier whowas assigned to work in the Baton Rouge area. On October
5, when Clary would have started work in New Orleans, a
new employee started work in Baton Rouge.The Respondent argues that Clary was an unsatisfactoryworker and ``only because of the fact that Clary had a pend-
ing unfair labor practice charge, Jack Manno offered Clary
one last chance at employment. Clary was offered the oppor-
tunity to work at the K-Mart project in Metairie, Louisiana.''
(Post Trial Memorandum by Respondent, p. 13).The General Counsel has not established a prima faciecase, although as in Bonnette's case there is an inference that
the Respondent's putting Clary back to work was not sincere.O. Clary's DischargeThe General Counsel contends that Clary was wrongfullydischarged in violation of Section 8(a)(3) and (1) of the Act.Clary was assigned a job in New Orleans. After Clary in-formed the Respondent that it would be impossible for him
to accept the job because of lack of transportation, Clary was
told there was no other job available. Clary asked for a lay-
off, to which the Respondent agreed. However, when Clary
received his pink slip, it indicated that he had quit volun-
tarily refusing other suitable work. The General Counsel in- 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18``A walk out of unorganized employees is protected by theAct.'' Charge Card Assn. v. NLRB, 653 F.2d 272, 275 (6th Cir.1981).19It is stated in 29 U.S.C. §142 (2):
The term ``strike'' includes any strike or concerted stoppage ofwork by employees (including a stoppage by reason of the expi-
ration of a collective bargaining agreement) and any concerted
slowdown or other concerted interruptions of operations by em-
ployees.'' (Emphasis added.)20See Meyers Industries, 268 NLRB 493 (1984), 281 NLRB 882(1986).sists that the Respondent's assigning Clary a job he could notaccept was a constructive discharge. ``A constructive dis-
charge claim must satisfy two requirements. The employer's
conduct must create working conditions so intolerable that an
employee is forced to resign and the employer must have
acted with the intent to discourage membership or activity.''
NLRB v. Bestaway Trucking, 22 F.3d 177 (7th Cir. 1994).The General Counsel has not established a prima faciecase for constructive discharge.P. Refusal to Give Earl Long, Tom Gibson, and JohnCharles Job ApplicationsThe General Counsel claims that the Respondent violatedSection 8(a)(3) and (1) of the Act by failing to give Earl
Long, Tom Gibson, and John Charles job applications. The
General Counsel supports this claim with the following evi-
dence.On October 26, 1992, Long and Gibson went to the Re-spondent's offices to submit job applications. They were
wearing union buttons. They were told that the Respondent
was not accepting applications. Jeffrey Bourg, another union
member, went to the Respondent' offices. He was not wear-
ing union insignia; he was given an application and allowed
to apply for employment.On November 9, 1992, Long, Gibson, and Charles went tothe Respondent's office to apply for employment. All of
them were wearing union buttons which identified them as
members of the Union's organizing committee. None was al-
lowed to complete an application for employment.A Respondent witness testified that no one had been de-nied the right to fill out an application which appears incon-
sistent with the Respondent's position expressed in its brief
``because the company was not taking applications at the
time that Mr. Long and Mr. Gibson applied, the company
concedes that it is possible that they were not allowed to
complete an employment application at that time.'' (R. Br.,
p. 35).The Respondent's failure to allow applicants who werewearing union insignia to fill out job applications while al-
lowing an applicant who was not wearing union insignia to
fill out an application was discriminatory and in violation of
Section 8(a)(3) and (1) of the Act.Q. The Discharges of Lockhart and GraysonThe General Counsel maintains that the discharge of strik-ers Lockhart and Grayson and the failure to reinstate them
constitute a violation of Section 8(a)(3) and (1) of the Act.As noted above, Lockhart and Grayson on December 28,1992, having grievances against the Respondent, went on an
``unfair labor practice strike.'' On December 29, 1992, they
walked a picket line. Thereafter, the employees received a
letter stating that if they did not report back for work by Jan-
uary 4, 1992, it would be assumed that they were not inter-
ested in working. On January 7, 1992, they addressed a letter
to the Respondent stating that they were ``still out on an un-
fair labor practice strike.'' Thereafter, Lockhart and Grayson
went to the Respondent's offices and unconditionally offered
to return to work. Although Manno said that he would take
them back to work, they were never returned to work. The
Respondent considered them as ``quits.''The Respondent asserts that the ``strike'' of Lockhart andGrayson was not protected concerted activity. Section 7 ofthe Act provides: ``Employees shall have the right ... to
engage in other concerted activities for the purpose of ...

other mutual aid or protection.'' Under NLRB v. WashingtonAluminum Co., 370 U.S. 9 (1962), concerted activity of asimilar nature as that of Grayson and Lockhart was found to
be protected under Section 7. As in the Washington Alu-minum case, supra, the activities of Grayson and Lockhartdid not fall within the ambit of unprotected activities, such
as violence or breach of contract. Moreover, they did not
need the union's approval (there was neither a collective-bar-
gaining agent nor a contract) to authenticate their action.18Additionally, as stated in the Washington Aluminum Co.case, ``it has long been settled that the reasonableness of
workers' decisions to engage in concerted activity is irrele-
vant to the determination of whether a labor dispute exists
or not.'' Id. at 16.I find that the ``strike''19of Grayson and Lockhart was alabor dispute (see Sec. 2(9) of the Act) and a concerted20ac-tivity protected under Section 7 of the Act.The General Counsel maintains that the letters addressedto Grayson and Lockhart were in violation of Section 8(a)(1)
of the Act and converted the strike if it were not already an
unfair labor practice strike into an unfair labor practice
strike. The letter advised:Under most circumstances this would be cause forimmediate dismissal, however, due to our circumstances
you have till Monday, January 4, 1993 to report to
work.Please contact me or Dewayne at 275±4334 for whatjob to report to. If you do not reply by January 4, 1993,
I will assume you are no longer interested in working
for Manno Electric.By this letter the Respondent clearly conditioned the strik-ers' continued employment on their abandonment of the right
to engage in protected concerted activities and was tanta-
mount to a discharge. See Christopher Construction Co.,supra. Moreover, the letters were received too late for the re-
cipients to be required to reply by the deadline.In its answer to the fourth amended consolidated com-plaint, the Respondent alleged ``Ed Grayson and Calvin
Lockhart voluntarily quit their employment at Manno Elec-
tric.'' Thus, the Respondent considered that the employees
were off the Respondent's payroll. The sanction of the letter
was obviously invoked. By Respondent's letter, the strike
was continued as an unfair labor practice. Cf. GloversvilleEmbossing Corp., 297 NLRB 182. 295MANNO ELECTRIC21``The Respondent had a continuing obligation to accept strikingemployees' unconditional offers to return to work and to reinstate
those employees if positions were available, or if positions were not
available, to place the strikers on a prefential hiring list.'' BartlettNuclear, 314 NLRB 1 (1994).22The law is clear that when an employer disciplines an employeebecause he has engaged in an economic strike, such discipline vio-
lates Section 8(a)(3) of the Act.'' General Telephone Co., 251NLRB 737, 738, 739 (1980).23Phrase used in the Respondent's Memorandum in referring toManno (p. 1).24Cf. General Motors Products Co., 164 NLRB 64 (1967), inwhich citizens of a community who joined with an employer were
found guilty of unfair labor practices.On an unconditional offer to return to work, the Respond-ent was obligated to return Grayson and Lockhart to work
which it failed to do.21The discharges of Grayson and Lockhart22and the Re-spondent's failure to return them to work was in violation of
Section 8(a)(1) of the Act.Case 15±CA±12170Motion to DismissThe Respondent in its memorandum states: ``Jack Mannowas named personally a respondent in these proceedings.
... Respondents submit that the Board has no jurisdiction

over Jack Manno personally for any purpose at all.'' This
issue was raised in Respondent's Motion to Dismiss. Manno
had been made a party along with Manno Electric, Inc. in
Case 15±CA±12170 which concerned the filing of an alleged
unlawful lawsuit in the state court jointly by Manno and
Manno Electric (see infra). The General Counsel opposes the
Motion to Dismiss citing Las Villas Produce, 279 NLRB 883(1986), which held an individual liable as an alter ego. It is
clear in the instant case that Manno and Manno Electric
acted in concert and jointly brought the state court suit. They
were acting together and for each other. Manno, by joining
with Manno Electric, acted with and for Manno Electric.
Each participated in the alleged unfair labor practices, the fil-
ing of the state lawsuit. They jointly pray as follows:WHEREFORE, plaintiffs, Manno Electric, Inc. andJack L. Manno pray that defendants be duly cited and
served with a copy of this Petition and that after due
proceedings had there be judgment rendered herein in
favor of Manno Electric, Inc. and Jack L. Manno and
against the International Brotherhood of Electrical
Workers, Local Union 995, K.E. Russell, Patrick M.
Clary, William H. Duke, Eric Paul Kidder, William
Johnson, Earl E. Long, Steve Pritchard, Wallace Roland
Goetzman, Jr., Edward L. Grayson, John Charles,
Thomas Gibson, Sr., Eddie Bourque, Damon W. Gib-
son, Joseph Rome, Calving Jeff Lockhart, Ronald W.
Palmer, James L. Lanoux, Wesley Stephens, Greg M.
Laverne and Cliff Zylkes, for an amount evident in
these premises plus all costs of these proceedings.If Manno were permitted to bring the state lawsuit, with-out prejudice, he would be obtaining for Manno Electric in-
directly what Manno Electric could not obtain directly, the
pressing of an alleged illegal state lawsuit against the Union
for which Manno Electric would benefit. Nothing in the Actgives ``the Company's principal that privilege.''23The Mo-tion to Dismiss is denied.24The State Court SuitOn May 28, 1993, the Respondents Manno Electric andJack L. Manno filed a petition against the Union, K.E. Rus-

sell, assistant business agent for the Union, and 19 other per-
sons alleged to be members of the Union in the 19th Judicial
District Court, Parish of Baton Rouge, State of Louisiana,
Number 394919, Division D. The Respondents prayed for a
judgment against the defendants ``for an amount evident in
these premises plus all costs of these proceedings.'' Re-
spondents' request for judgment was based on the following
alleged wrongdoings.Paragraph 2 of the petition:Defendants have cooperatively conspired in an effortto injure plantiffs' business, to restrain plaintiffs' trade,
to slander both plaintiffs and to personally injure plain-
tiff, Jack Manno. Defendants Russell, Clary, Duke, Kid-der, Johnson, Long, Pritchard, Goetzman, Grayson,
Charles, T. Gibson, Bourque, D. Gibson, Rome,
Lockhart, Palmer, Lanoux, Stephens, Lavergne, and
Zylks have all made statements at the encouragementof the leadership of Local 995 to the National LaborRelations Board and others alleging unlawful acts onbehalf of Manno Electric and Jack Manno with specific
malicious intent of injuring plaintiffs' business. Such
statements were made in bad faith, were untrue and
have been subsequently acknowledged as untrue by the
defendants, or have been found untrue by the agency in
question. Despite such acknowledgment, the statements
made by these individual defendants have damaged and
continue to damage the business of Manno Electric and
have personally injured and caused emotional distress
to plaintiff, Jack Manno. [Emphasis added.]Paragraph 3 of the petition:Defendant Clary has, upon information and belief atthe encouragement, coordination, and cooperation with
other defendants, including Local 995 and its assistant
business agent, defendant Russell, submitted affidavitsand statements to the Texas Department of Labor
which falsely accused Manno Electric of violating the
law. Such statements were made with malice and in bad
faith. While such statements were made in an attempt
to recover unemployment compensation, upon informa-
tion and belief, these claims have been denied. [Empha-
sis added.]Paragraph 4 of the petition:Defendant Grayson has, upon information and beliefat the encouragement, coordination, and cooperation
with other defendants, including Local 995 and its as- 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
sistant business agent defendant Russell, submitted affi-davits and statements to the Louisiana Department of
Labor which falsely accused Manno Electric of violat-ing the law. Such statements were made with malice
and in bad faith. While such statements were made in
an attempt to recover unemployment compensation,
upon information and belief, these claims have been de-
nied. [Emphasis added.]Paragraph 5 of the petition:Upon information and belief, Local 995 participatesin a ``job targeting program'' with certain union con-
tractors offering to pay a portion of the wages of cer-
tain employees of employer competitors of Manno
Electric with the intent of benefiting Local Union 995,
its signatory employers, and its members and with the
intent of injuring and restraining the trade of Manno
Electric. The libelous statements, harassment and inten-
tional infliction of emotional distress committed by
Local 995 and its named defendant members were, in
part, motivated by the attempt of Local 995 to injure
the business of Manno Electric to the benefit of the
union business of the of Manno Electric and to benefit
the union members of Local 995.Paragraph 6 of the petition:Upon information and belief Local 955 and its assist-ant business agent, defendant Russell, have encouraged
its membership to make false statements and to mis-represent the truth in bad faith and in a malicious man-
ner to the National Labor Relations Board and to stateagencies with the intention of injuring the business of
Manno Electric to the benefit of certain union electrical
contractor competitors of Manno Electric and to the
benefit of all defendants. [Emphasis added.]Paragraph 7 of the petition:The individual defendants, at the suggestion and pol-icy of Local 995 and its business manager, defendant
Russell, have maliciously and in bad faith undertaken
an effort to harass and intimidate Jack Manno and other
employees of Manno Electric by repeatedly calling theoffices of Manno Electric and invading, en masse, the
offices of Manno Electric to ``allegedly check on appli-
cations and available work.'' The true intent and pur-pose of such actions of the defendants made at the sug-
gestion and policy of Local 995 and defendant Russell
has been for the specific purpose of harassing and in-
timidating Jack Manno and other employees Manno
Electric. [Emphasis added.]Paragraph 8 of the petition:The harassment by the defendants of Jack Mannohas been of a repeated, pervasive and outrageous nature
and made with the specific intent of causing injury and
emotional distress to Jack Manno and other employees
of Manno Electric.Paragraph 9 of the petition:The actions of the named defendants, through theirintentional infliction of emotional distress, libel, slanderand unfair trade practices outlined above, have causedinjuries to Manno Electric and to Jack Manno by injur-ing the reputation of Manno Electric in the business
community and have directly resulted in damaging the
business reputation and profitability of Manno Electric.
Such actions have injured Jack Manno personally by
causing untold mental anguish and emotional distress.
[Emphasis added.]The defendant answered among other things that parts ofthe petition were arguably preempted and protected by the
Act and protected by state law.Depositions of Russell, Goetzman, and Clary were takenby the Respondents. The first complaint filed by the General
Counsel in the instant case was filed on October 30, 1992.
Additional complaints were filed thereafter. This case was
tried on the fourth amended complaint dated September 13.
1993.The General Counsel asserts that the state court suit wasfiled in violation of Section 8(a)(1) and (4) of the Act.In regard to the affidavits referred to in the state petition,J. Manno testified that he had read none of them prior to the
filing of the petition, that the only information he had
learned in respect to them ``might'' have come from his at-
torney. ``I probably was told what they said and it was a
lie.'' However, Manno did testify that he had read the affida-
vit which Grayson had given to the state unemployment
Board and in it Grayson had lied about ``his reasons for
being discharged.'' Other lies were that he wasn't put ``on
a job where he could talk to nobody''; that the Respondent
had not worked for him; that he feared for his safety; and
that J. Manno was ``the big bad wolf that was going to gob-
ble him up, and that simply was not true''; that he wasn't
able to talk to anybody; and that Grayson was being ``har-
assed'' and wasn't given any work.J. Manno testified that the reason he filed the state courtsuit:I feel that I have been abused. I think I have beenabused physically, mentally, and financially above and
beyond anything that I can ever expect or ever had hap-pen to me in the past. I think it was done maliciously,
and I think that I want to be compensated for these
losses, and my family compensated for the hurt that
they have endured over the past 15 months.He also testified that his brush with the Union had im-paired his health and he had lost business because contractors
did not want to deal with one who was experiencing labor
problems. J. Manno also testified that he ``illegally'' lost cer-
tain jobs which were targeted by the Union. On these jobs
he would have ``made money.''Russell testified that the charges were filed in this case be-cause ``he felt like that the employees had been discrimi-
nated against by the company.'' Russell asserted that the
charges were not filed to harass, get even, or put the Re-
spondent out of business and without intent to harm the Re-
spondent. Russell testified that the Respondents' lawsuit
``has frightened. It has caused my organizing to slow down
tremendously. It made a lot of my members afraid to try to
go out: afraid that they are going to get sued.'' Organizing 297MANNO ELECTRIC25The administrative law judge determined that the petitioner'ssuit lacked merit based on his own evaluation of the evidence.26See also Teamsters Local 952 (Pepsi Cola Bottling), 305 NLRB268 (1991).27``If it [a state lawsuit] is unlawful under traditional NLRA prin-ciples, it can be condemned as an unfair labor practice.''28``Employees, whether right or wrong, have the right to invokethe processes of the Board.'' NLRB v. Auto Workers Local 212, 690F.2d 82, 85 (6th Cir. 1982).at the Respondent's business has ceased because Russell is``afraid of the law suit.''In Bill Johnson's Restaurant v. NLRB, 461 U.S. 731(1983), the Supreme Court opined that:To summarize, we hold that the Board may not haltthe prosecution of a state-court lawsuit, regardless of
the plaintiff's motive, unless the suit lacks a reasonable
basis in fact or law. Retaliatory motive and lack of rea-
sonable basis are both essential prerequisites to the
issuance of a cease-and-desist order against a state suit.
The Board's reasonable basis inquiry must be structured
in a manner that will preserve the state plaintiff's right
to have a state-court jury or judge resolve genuine ma-
terial factual or state-law legal disputes pertaining to
the lawsuit. Therefore, if the Board is called upon to
determine whether a suit is unlawful prior to the time
that the state court renders final judgment, and if the
state plaintiff can show that such genuine material fac-
tual or legal issues exist, the Board must await the re-
sults of the state-court adjudication with respect to the
merits of the state suit. If the state proceedings result
in a judgment adverse to the plaintiff, the Board may
then consider the matter further and, if it is found that
the lawsuit was filed with retaliatory intent, the Board
may find a violation and order appropriate relief. In
short, then, although it is an unfair labor practice to
prosecute an unmeritorious lawsuit for a retaliatory pur-
pose, the offense is not enjoinable unless the suit lacks
a reasonable basis.In the case of Loehmann's Plaza, 305 NLRB 663, 669(1991), the Board stated:In Bill Johnson's, the Supreme Court consideredwhether the Board could enjoin the prosecution of a
state court civil suit. The Court concluded that for alawsuit to be an enjoinable unfair labor practice it
must both lack a reasonable basis and have been filed
with the intent of retaliating against an employee for
the exercise of Section 7 rights. However, in reachingits determination in Bill Johnson's, the Court at foot-note 5, stated that it was not addressing the legality of
all lawsuits:It should be kept in mind that what is involved here isan employer's lawsuit that the federal law would not
bar except for its allegedly retaliatory motivation. We
are not dealing with a suit ... that has an objective

that is illegal under federal law. Petitioner concedes that
the Board may enjoin these latter types of suits. ...

Nor could it be successfully argued otherwise, for we
have upheld Board orders enjoining unions from pros-
ecuting court suits for enforcement of fines that could
not lawfully be imposed under the Act ... and this

Court has concluded that, at the Board's request, a Dis-
trict Court may enjoin enforcement of a state-court in-
junction ``where [the Board's] federal power pre-empts
the field.'' NLRB v. Nash-Finch Co., 404 U.S. 138, 144(1971). [Emphasis added.]In Bill Johnson's, supra at 748, the Supreme Court in-structed the administrative law judge:It was not the ALJ's province to make such factualdeterminations.25What he should have determined isnot whether the statements in the leaflet were true, but
rather whether there was a genuine issue as to whether
they were knowingly false. Similarly, he should not
have decided the facts regarding the business inter-
ference counts; rather, he should have limited his in-
quiry to the question whether petitioner's evidence
raised factual issues that were genuine and material.Under the teachings of Bill Johnson's, supra, the first con-sideration must be whether the Respondent suit is a suit
``claimed to be beyond the jurisdiction of the state courts be-
cause of federal-law preemption or a suit that has an objec-
tive which is illegal under the federal law.''26In Loehmann's Plaza, supra, the Board opined ``the statesmust yield to the Board's primary jurisdiction over conduct
clearly protected or prohibited by Section 7 or 8 of the Act.''A state lawsuit has an ``illegal objective'' coming withinthe exception to Bill Johnson's, supra if it is aimed atachieving a result incompatible with the objectives of the
Act. Cf. Teamsters Local 776 (Rite Aid), 305 NLRB 832(1991).27(A) The allegations of wrongdoing set forth in paragraph2 of the Plaintiff's petition (see supra) are inextricably con-
nected and a material part of the allegations therein claiming
that the defendants made untrue statements ``to the National
Labor Relations Board'' in bad faith. Indeed, if such allega-
tion were not proved, the Plaintiff's cause of action would
fail, for on this cord the Plaintiff's whole claim of injury
hangs. Thus, it is clear that the Plaintiff's claim is derived
from and based on the defendants' protected right to furnish
information to the Board. The defendants were protected by
Section 7 of the Act in submitting affidavits to the Board.
See Dahl Fish Co., 279 NLRB 1084, 1110, 1111 (1986).Moreover, additionally, the Plaintiff, by filing and pursuing
its suit, engaged in conduct which had the tendency to dis-
suade employees from seeking access to the Board and its
processes.The Supreme Court has said in Nash v. Florida IndustrialCommission, 389 U.S. 235, 238 (1967):Congress has made it clear that it wishes all personswith information about such [unfair labor] practices to
be completely free from coercion against reporting
them to the Board.See also NLRB v. AA Electric Co., 405 U.S. 117 (1972).28The obvious effect of paragraph 2 was to both punish thedefendants and to frighten employees from appealing to the
Board. Plaintiff's state court suit was a prohibited act aimed
at discouraging employees' protected activities and was in-
compatible with the objectives of the Act and had for its pur-
pose an illegal objective. By filing and continuing the state 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29``When an activity is arguably subject to §7 or §8 of the Act,
the States ... must defer to the exclusive competence of the Na-

tional Labor Relations Board if the danger of state interference with
national policy is to be averted.'' San Diego Building Trades Coun-cil v. Garmon, 359 U.S. 236, 245 (1959).30I have found that the Respondent violated the Act in refusingto give job applications to union partisans.31``[T]he avenue to the Board's processes must be kept com-pletely free from any coercion or reprisals from employers or labororganizations.'' Buffalo Newspaper Guild Local 26 (Buffalo CourierExpress), 266 NLRB 813 (1983).court lawsuit as to paragraph 2, the Plaintiff interfered with,restrained, and coerced employees in exercise of rights guar-
anteed by Section 7 of the Act and were in violation of Sec-
tion 8(a)(1) of the Act. The state court suit comes under the
exception of Bill Johnson's, supra. It was preempted by Fed-eral law.29(B) In paragraph 5 the Plaintiff complains that a ``job tar-geting program'' was utilized by the Defendant's with the in-
tent of injuring and restraining the trade of Manno Electric
and benefiting the Union, its signatory employers, and its
members. Whether the Plaintiff may pursue a state lawsuit
based on such a claim depends on whether the ``job targeting
program'' is protected by the Act.The ``job targeting program'' is a practice utilized by theUnion to make possible competitive bidding for jobs by
union contractors against nonunion contractors. It works this
way. The Union supplements the wages of the employees of
certain union employers so that they may bid on a parity
with nonunion contractors whose payscale is lower. By this
method the Union is able to maintain the union wage scale
on the job and obtain work for its members. Obviously, it
also benefits the union contractor.Section 7 provides that employees shall have the right ``toengage in other concerted activities for the purpose of ...

other mutual aid or protection.'' The objectives of the ``job
targeting program'' are to protect employees' jobs and wagescales. These objectives are protected by Section 7. Thus, the
plaintiff's suit, which interferes with, restrains, and coerces
employees in their Section 7 rights, offends Section 8(a)(1)
of the Act. The claims which the Plaintiff sought to press
were preempted.(C) Paragraph 6 is aimed at the Union's right to encourageits membership to submit affidavits to the Board. This is also
a protected right under Section 7 of the Act. The Plaintiff's
suit in this regard violates Section 8(a)(1) of the Act. It was
preempted by Federal law. (See supra.)(D) The conduct complained of in paragraph 7 of the peti-tion (repeatedly calling at company office to check applica-
tions en masse), likewise falls within the protection or pro-
scription of the Act and is preempted.30To make such con-duct the subject of a state lawsuit is a violation of Section
8(a)(1) of the Act. As long as the applicants behaved in a
lawful manner they were free to check on their job applica-
tions while wearing union insignia of which the Respond-
ents' apparently complains. The adjudication of their conduct
in this regard is with the Board.By instituting and pressing the lawsuit above described fora recovery grounded on matters preempted by the Act, the
Respondents violated Section 8(a)(1) of the Act. Moreover,
the state court action had a discouraging effect upon employ-
ees seeking the Board's processes or giving information to
the Board.31(E) It does not appear that paragraphs 3 and 4 come underthe Bill Johnson's exception. Thus, the question is whetherthese paragraphs lack a reasonable basis and were filed with
the intent of retaliating against employees for the exercise of
Section 7 rights.These paragraphs contain claims that the employees in-volved submitted affidavits and statements to the Texas De-
partment of Labor which falsely accused Manno Electric of
violating the law and were made with malice or bad faith.
This type of conduct does not appear to be protected by the
Act nor illegal under the Federal law. The administrative law
judge is admonished by the Supreme Court to confine adju-
dication to whether there was ``a genuine issue'' and
``whether petitioners evidence raised factual issues and were
genuine and material.'' Hence, it is not within my jurisdic-
tion to ascertain the Louisiana law on the subject or to deter-
mine the credibility or other issues involved in the allegation.
Thus, as stated by the Supreme Court, ``The Board must
await the results of the state court adjudication with respect
to the merits of the state suit.''The State Court DepositionThe Respondents deposed several defendants named in thestate lawsuit. The Respondents, by deposing these defend-
ants, violated Section 8(a)(1) and (4) of the Act. See BillJohnson's Restaurants, 249 NLRB 155, 165±168 (1980).CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act and
it will effectuate the purposes of the Act to exercise jurisdic-
tion herein.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed by Section 7 of
the Act, the Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(1) of the Act.4. By laying off Joseph Rome, Chester R. Penny, RussellC. Bonnette, Patrick M. Clary, and Edward Lee Grayson on
about August 17, 1992, the Respondent engaged in unfair
labor practices within the meaning of Section 8(a)(1) and (3)
of the Act.5. By failing and refusing to hire Joseph Barthelot III,Thomas McGraw, Calvin Clary, Glynn Priest, Perry Guillory,
Wesley Ford Stephens, and Wallace Roland Goetzman Sr.,
the Respondent has engaged in unfair labor practices within
the meaning of Section 8(a)(1) and (3) of the Act.6. By discharging Calvin Jeffrey Lockhart and Edward LeeGrayson, the Respondent has engaged in unfair labor prac-
tices within the meaning of Section 8(a)(3) and (1) of the
Act.7. By refusing to allow Earl Emery Long Jr., Thomas Gib-son, and John Thaddeus Charles to apply for employment be-
cause of their union affection, the Respondent engaged in un-fair labor practices within the meaning of 8(a)(1) and (3) of
the Act.8. The Respondents, by filing a petition in the 19th Judi-cial District Court, Parish of Baton Rouge, State of Louisiana 299MANNO ELECTRIC32See Buffalo Newspaper Guild Local 26, supra.No. 394919, Division D, for ``an amount evident in thepremises'' grounded in matters preempted by the Act, and
with an illegal objective, have violated Section 8(a)(1) and
(4) of the Act.9. By deposing the defendants in the Louisiana state courtaction, the Respondents violated Section 8(a)(1) and (4) ofthe Act.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I recommend that they cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act, Respondent Manno
Electric, having unlawfully laid off Joseph Rome, Chester R.
Penny, Russell C. Bonnette, Patrick M. Clary, and Edward
Lee Grayson, and unlawfully discharged Calvin Jeffrey
Lockhart and Edward Lee Grayson, it is recommended that
Respondent Manno Electric remedy such unlawful conduct.In accordance with Board policy, it is recommended thatRespondent Manno Electric offer the above-named persons
immediate and full reinstatement to their former positions or,
if such positions no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any other
rights and privileges previously enjoyed, dismissing, if nec-
essary, any employee hired on or since the date of their lay-
offs and/or discharges to fill the positions, and make them
whole for any loss of earnings they may have suffered by
reason of Respondent Manno Electric's unlawful acts herein
detailed, by payment to them of a sum of money equal to
the amount they would have earned from the date of their
unlawful layoffs to the date of valid offers of reinstatement,
less their net interim earnings during such periods, with in-
terest thereon, to be computed on a quarterly basis in the
manner established by the Board in F.W. Woolworth Co
.,90 NLRB 289 (1950), with interest to be computed in themanner prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).Having also unlawfully refused and failed to employ Jo-seph Barthelot III, Thomas McGraw, Calvin Clary, Cloy
Glynn Priest, Perry Guillory, Wesley Ford Stephens, and
Wallace Roland Goetzman, it is recommended that the Re-
spondent Manno Electric remedy such conduct. It is rec-
ommended that Respondent Manno Electric offer the above
persons employment to the same positions at which they
would have been employed had they been hired or, if such
positions no longer exist, to substantially equivalent positions
without prejudice to the seniority of other rights and privi-
leges they may have acquired, dismissing, if necessary, any
employees employed since the dates of refusals to hire and
make them whole for loss of earnings they may have suf-
fered as a result of the discrimination against them by pay-
ment of them of a sum of money equal to the amount they
would have earned from the date they would have been re-
spectively employed by the Respondent, Manno Electric, had
it not discriminated against them to the date of an offer of
employment, less net earnings during the period to be com-
puted on a quarterly basis in the manner established by the
Board in F.W. Woolworth Co
., supra, with interest to becomputed in the manner prescribed in New Horizons for theRetarded, supra.It is further recommended that the Respondents, MannoElectric and Manno, cease and desist from prosecuting that
part of the state court petition composed of paragraphs 2, 5,
6, and 7 and that the Respondents be required to withdraw
and dismiss that part of the petition. It is further rec-
ommended that the defendants be allowed no attorney fees
for defense of the state court lawsuit at this time; however,
it is recommended that jurisdiction be retained for the pur-
pose of assessing such attorney fees or further action in event
the Respondents do not prevail on the remainder of the state
court action.32[Recommended Order omitted from publication.]